


Exhibit 10.1

 

AMENDED AND RESTATED LEASE AGREEMENT

 

BETWEEN

 

GUILFORD DEVELOPMENT GROUP, L.L.C.,

 

as Landlord

 

AND

 

INTERVAL INTERNATIONAL, INC.,

 

as Tenant

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LEASE

 

THIS AMENDED AND RESTATED LEASE (this “Lease”), is dated as of September 30,
2015, between GUILFORD DEVELOPMENT GROUP, L.L.C., a Florida limited liability
company (“Landlord”), and INTERVAL INTERNATIONAL, INC., a Florida corporation
(“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Lease dated as of August 21, 1998, between
Frank W. Guilford, Jr., Individually and as Trustee, as landlord (“Original
Landlord”), and Tenant, as Tenant, as amended by that certain First Amendment to
Lease, dated as of December 12, 2006 (the Lease as so amended hereinafter
referred to as the “Original Lease”), Original Landlord, as Landlord’s
predecessor-in-interest, leased to Tenant two (2) office buildings consisting of
approximately sixty thousand fifteen (60,015) square feet of Rentable Area (as
defined herein) all as more particularly shown on Exhibit A attached hereto and
made a part hereof and located on North Kendall Drive at S.W. 99th Avenue,
Miami-Dade County, Florida, with a street address of 9995 S.W. 88th Street,
Miami, Florida  33176; and

 

WHEREAS, Landlord and Tenant desire to amend and restate the Original Lease as
of the Commencement Date (as defined herein) in its entirety, on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of One Dollar ($1.00), the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
that from and after the Commencement Date, the Original Lease is amended and
restated in its entirety as follows:

 

1.         ORIGINAL LEASE.

 

a.             The Original Lease is modified, amended and restated in its
entirety as hereinafter set forth, and all of the following provisions shall
constitute the Amended and Restated Lease which shall, as of the Commencement
Date replace, in its entirety, all of the provisions of the Original Lease. 
Notwithstanding the foregoing, until the occurrence of the Commencement Date,
the Base Rent, Operating Costs, Landlord’s Operating Costs, parking charges for
the Additional Parking Spaces, monthly charges for the additional features
pursuant to Section 10.f of the Original Lease, and other charges payable by
Tenant under the Original Lease shall continue to be paid by Tenant to Landlord
at the same rate and in the same manner as provided in the Original Lease, and
Tenant shall comply with all other terms, covenants and conditions of the
Original Lease arising prior to the Commencement Date.

 

b.             The provisions of this Amended and Restated  Lease shall take
effect on the Commencement Date.  After the occurrence of the Commencement Date,
in determining the relationship between Landlord and Tenant, no further
reference shall be necessary to any prior instrument or document comprising the
Original Lease other than within this instrument which shall entirely and fully
govern said relationship and any and all rights and obligations flowing
therefrom.

 

1

--------------------------------------------------------------------------------


 

2.         CERTAIN DEFINITIONS.

 

a.             “Premises”:  Two (2) office buildings consisting of approximately
sixty thousand fifteen (60,015) square feet of Rentable Area (one office
building consists of approximately thirty-two thousand three hundred forty-nine
(32,349) square feet of Rentable Area, and the second office building consists
of approximately twenty-seven thousand six hundred sixty-six (27,666) square
feet of Rentable Area, which Buildings are interconnected including without
limitation that they share the same lobby), all as more particularly shown on
Exhibit A, attached hereto and made a part hereof.  The buildings comprising the
Premises are located on North Kendall Drive at S.W. 99th Avenue, Miami-Dade
County, Florida, with a street address of 9995 S.W. 88th Street, Miami, Florida 
33176 (each hereinafter called a “Building” and collectively called the
“Buildings”), located on a tract of land (the “Land”) more particularly
described in Exhibit B, attached hereto and made a part hereof.  The Premises,
the Buildings, the Land, all appurtenances thereto, all parking facilities and
other buildings and improvements relating to the Buildings are hereinafter
collectively called the “Project.”

 

b.             “Buildings”:  Shall mean the two (2) office buildings (any and
all appurtenances thereto) located upon the Land.

 

c.             “Commencement Date”:  Shall mean October 1, 2016.

 

d.             “Comparable Class Building”:  Shall mean comparable buildings (of
comparable size with comparable uncovered parking) that are located in the
Dadeland Mall/West Kendall area from U.S. 1 (South Dixie Highway) to the Florida
Turnpike, Miami-Dade County, Florida, and such criteria shall be based on but
not be limited to (i) ownership and property management by an institutional
entity, (ii) the quality or aesthetic exterior and interior building design and
finish, (iii) the mechanical, electrical and plumbing systems, (iv) common areas
and amenities, (v) buildings where the total project costs are similar to the
subject Project on a per square foot basis, and (vi) tenants of similar quality
and creditworthiness as in the subject Project.

 

e.             “Default Rate”:  Shall mean the lesser of (i) the prime rate of
interest published by Citibank, N.A., New York (or its successors) from time to
time as of the date that an interest calculation at the Default Rate is to be
made plus six (6%) percent, or (ii) sixteen (16%) percent per annum or (iii) the
highest rate of interest permitted by law.

 

f.             “Operating Costs”:  The amount of Operating Costs (as hereinafter
defined in Section 5) incurred with respect to the Project during the term of
this Lease.

 

g.             “Original Tenant”:  Shall mean the entity set forth as “Tenant”
in the preamble to this Lease.

 

h.             “Parking Area”:  The parking area for the Buildings is the
existing on-site/on-grade parking (the “Parking Area”), as more particularly
shown on Exhibit A.

 

i.              “Proportionate Share”:  Tenant’s Proportionate Share is
stipulated to be one hundred (100%) percent.

 

2

--------------------------------------------------------------------------------


 

j.              “Real Estate Taxes”:  Shall mean all general and special real
estate taxes, special assessments and other ad valorem and non ad valorem taxes,
levies and assessments (including any refund) assessed during the Term of this
Lease, paid upon or in respect of the Land and the Project, and all taxes or
other charges imposed in lieu of any such taxes.  Notwithstanding the foregoing,
the term “Real Estate Taxes” shall not include any net income, franchise or
capital gains tax, inheritance tax or estate tax imposed or constituting a lien
upon Landlord or all or any part of the Project, or any impact fees or taxes
specifically related to Landlord’s development of the Project pursuant to the
Original Lease.  Tenant will pay all Real Estate Taxes prior to delinquency. 
Without limiting the generality of the foregoing, Tenant acknowledges that it
will be responsible for the Real Estate Taxes with respect to all of the Land
and the entire Project commencing on the Commencement Date and that Tenant is
responsible for all Real Estate Taxes payable pursuant to the Original Lease
even if not billed until after the Commencement Date of this Lease.

 

k.             “Rent”:  Rent shall mean Base Rent, and any and all other amounts
(“Additional Rent”), payable by Tenant to Landlord pursuant to this Lease. 
Rent, plus any applicable tax as defined herein, shall be paid to Landlord,
without deduction, counterclaim or offset, except as otherwise specifically set
forth herein, at its office located at the address set forth in Section 29
hereof, or at such other place as Landlord may hereafter specify in writing.

 

l.              “Rentable Area of the Buildings” or “Rentable Area of the
Premises”:  Is hereby stipulated by Landlord and Tenant to be sixty thousand
fifteen (60,015) square feet.  There shall be no remeasurement of Rentable Area
by either party.

 

m.           “Term”:  The Term of this Lease shall commence on the Commencement
Date and shall expire on September 30, 2026 (the “Expiration Date”), subject,
however, to (i) Tenant’s right to terminate this Lease effective April 10, 2024
upon twelve (12) months prior written notice to Landlord in the event that
Landlord is unable to secure on or before March 13, 2022 an extension of that
certain Miami-Dade County Environmental Quality Control Board Order No. 14-25
filed with the Clerk of Court on May 19, 2014 and recorded in Official Records
Book 29157, Page 4909, of the Public Records of Miami-Dade County, Florida (the
“Order”) authorizing Tenant’s continued use of the diesel powered generators
serving the Premises through the Expiration Date (provided that Landlord’s
inability to secure such extension of the Order is not due to the acts or
omissions of Tenant, its agents, employees or contractors; provided, however,
Tenant’s occupancy of the Premises in accordance with the terms of this Lease
shall not be deemed to be an act or omission for purposes of this parenthetical
phrase, it being agreed that for an act or omission to be attributed to Tenant
under this parenthetical phrase, the act or omission must constitute a default
by Tenant under this Lease), and (ii) the provisions for earlier cancellation or
renewal as provided herein.  Notwithstanding the foregoing, if Landlord does not
obtain an extension of the Order but Landlord notifies Tenant no later than
December 31, 2022 that Landlord, at Landlord’s expense, will, no later than
March 31, 2024, replace the diesel powered generators with one or more natural
gas generators and tank with no less than the equivalent amount of back-up power
than the diesel powered generators serving the Premises, then Tenant shall not
have the right to terminate this Lease.  A “Lease Year” of the Term means the
twelve (12) full calendar months commencing on the Commencement Date.  However,
the final Lease Year may contain less than twelve (12) months due to sooner
termination of the Term.

 

3

--------------------------------------------------------------------------------


 

n.             “Use of Premises”:  All lawful purposes and uses ancillary and
related thereto (which permitted use may include, but is not limited to, the
supporting use of conference and computer facilities, and employee kitchen and
related non-commercial facilities for employee and guest use only).

 

3.         PREMISES AND TERM.  Landlord, in consideration of the Rent
hereinafter reserved to be paid and of the covenants, conditions and agreements
to be kept and performed by Tenant, hereby leases, lets and demises to Tenant,
and Tenant hereby leases and hires from Landlord, the Project.  Upon the
Commencement Date, Tenant shall be entitled to the exclusive use and occupancy
of the Premises and the Parking Area.

 

4.         RENT.  Beginning on the Commencement Date, Tenant covenants and
agrees to pay, without abatement, deduction or offset except as otherwise
specifically provided herein, to Landlord, “Base Rent” for the Premises, on or
before the first (1st) day of the first (1st) full calendar month of the Term
hereof and on or before the first (1st) day of each and every successive
calendar month thereafter during the full Term of this Lease and any renewal
thereof, subject to the adjustments as provided hereinafter along with any
applicable tax as defined herein, at the then current rate.  Notwithstanding the
foregoing or anything else to the contrary set forth in this Section 4, Base
Rent shall be abated for the months of October 2016, October 2017, October 2018,
October 2019, October 2020, October 2021, October 2022, and October 2023
(the “Base Rent Abatement”).  Notwithstanding the foregoing, Landlord, at its
option, exercisable no later than thirty (30) days prior to the Commencement
Date, may elect that the Base Rent Abatement shall instead be for the first
eight (8) months of the Term, commencing on the Commencement Date (i.e., from
October 1, 2016 through May 31, 2017).

 

If Tenant fails to pay any regular monthly installment of Base Rent or any other
monthly amounts by the seventh (7th) day of the month in which such installment
is due (provided that Landlord will be required to give Tenant written notice of
Tenant’s failure to pay any such monthly payments two (2) times in any twelve
(12) month period prior to such late fees being charged), or if Tenant fails to
pay any other sum of money within thirty (30) days after written notice by
Landlord to Tenant, or if any check delivered for the payment of Rent is
returned for insufficient funds, there will be added to the unpaid amount a late
charge based on the monthly prorata percentage of the Default Rate and applied
to the amount due to compensate Landlord for the extra administrative expenses
incurred.  Notwithstanding anything to the contrary above, Landlord agrees that
it will not impose the aforesaid late charges unless Tenant has failed to pay
any installment of Rent on the due date thereof (and such failure shall not have
been cured on or before the last day of any grace period, if any) two (2) times
in any twelve (12) month period.

 

The Base Rent payable by Tenant to Landlord for the first (1st) Lease Year shall
be $1,020,555.00, plus sales tax, based on a rate of $17.00 per square foot of
Rentable Area of the Premises per annum, plus sales tax, with a monthly payment
of $85,021.25, plus sales tax.  The Base Rent (without regard to the Base Rent
Abatement as set forth above) shall be adjusted at the beginning of the second
(2nd) Lease Year by multiplying the Base Rent then being paid by a fraction, the
numerator of which shall be the Consumer Price Index - U.S. City average for
urban wage earners and clerical workers all items (1982-84 equals 100) (“CPI”)
for the third (3rd) month preceding the month of adjustment, and the denominator
of which shall be the CPI for the third (3rd) month preceding the Commencement
Date.  Thereafter, the Base Rent shall be

 

4

--------------------------------------------------------------------------------


 

adjusted at the beginning of each succeeding Lease Year during the Term of this
Lease (without regard to the Base Rent Abatement if applicable as set forth
above) (and not to include the Renewal Periods, as hereinafter defined, if
applicable) by multiplying the Base Rent then being paid by a fraction, the
numerator of which shall be the CPI for the third (3rd) month preceding the
month of adjustment, and the denominator of which shall be the CPI for the
fifteenth (15th) month preceding the month of adjustment.

 

Anything herein to the contrary notwithstanding, in no event shall Base Rent in
any Lease Year be less than the Base Rent paid for the immediately prior Lease
Year.  Should the CPI become unavailable, a reasonable substitute prepared by
the U.S. Department of Labor or other source, as reasonably acceptable to
Landlord and Tenant, shall be used.  Base Rent shall continue to be payable in
monthly installments as otherwise described above until Landlord notifies Tenant
of the new monthly Base Rent installment amount.  Landlord shall attempt to so
notify Tenant prior to the commencement of each new Lease Year.  However,
failure of Landlord to timely notify Tenant of the new monthly Base Rent
installment amount shall not be deemed a waiver by Landlord of the increased
rental; the new monthly amount (or any portion not previously paid) shall be
payable, retroactive to the commencement of the new Lease Year, upon
notification by Landlord to Tenant of the new monthly Base Rent installment
amount; provided, however, that if Landlord fails to so notify Tenant within
nine (9) months after the date of adjustment, then the CPI adjustment for that
year shall be deemed to be waived.

 

In no event shall Base Rent increases exceed two and seventy-five hundredths
(2.75%) percent of the Base Rent paid for the immediately prior Lease Year, on a
non-cumulative basis.

 

5.         OPERATING COSTS.

 

a.             Tenant, at its sole cost and expense, shall pay all Operating
Costs in the repair, maintenance and operation of the Project as required
hereby.  It is intended that this Lease is a completely “triple-net” lease to
the Landlord, except as otherwise expressly herein stated.  Landlord is not
responsible for any expenses or outlays of any nature arising from or relating
to the Premises, the use or occupancy thereof, the contents thereof, or the
business carried on therein, except as otherwise expressly herein stated. 
Tenant shall pay all charges, impositions, and outlays of every nature and kind
relating to the Project, except as otherwise expressly herein stated.  For these
purposes, “Operating Costs” shall mean all expenses, costs and disbursements in
connection with the operation, repair and maintenance of the Project and the
personal property used in connection therewith, including, but not limited to,
the following:  Real Estate Taxes; expenses incurred for heat, cooling and other
utilities; cost of insurance and deductibles applicable to any claims; cost of
janitorial and cleaning service, security services, trash collection services
and pest control; charges under maintenance and service contracts for elevators,
chillers, boilers or controls; window cleaning; Building and grounds maintenance
(including without limitation Building painting and Parking Area maintenance,
restriping, repaving, resealing and lighting); permits and licenses for Tenant’s
business operations; and placing and replacing and maintaining landscaping.

 

b.             In connection with Tenant’s payment of Real Estate Taxes, Tenant
shall deliver to Landlord, prior to the date of delinquency, receipts or other
reasonably satisfactory evidence of payment of all Real Estate Taxes so paid by
Tenant.  Tenant, at its sole cost and

 

5

--------------------------------------------------------------------------------


 

expense, may dispute and contest any assessment of Real Estate Taxes (in its own
name or in the name of Landlord, or in the name of both, as it may deem
appropriate, and Landlord, at Tenant’s expense, will cooperate in any such
dispute and contest), and in such cases the disputed charge need not be paid
until finally adjudged to be valid, except as otherwise required by law.  At the
conclusion of such contest, Tenant shall pay the charge contested to the extent
it is held valid, together with all court costs, interest, penalties and other
expenses relating thereto and will indemnify and hold harmless Landlord from any
costs, expenses and damages incurred in connection with such proceedings,
including reasonable attorneys’ fees.  Nothing herein contained, however, shall
be construed as to allow such items to remain unpaid for such length of time as
shall permit the Project (or any part thereof) to be sold by governmental, city
or municipal authorities for the non-payment of the same.  Despite contesting
such taxes, Tenant shall be responsible for all other charges and payments due
under this Lease.

 

c.             If, at any time, in the judgment of Landlord reasonably
exercised, it shall become necessary so to do, Landlord, after written notice to
Tenant, may, under protest if so requested by Tenant, pay such monies as may be
required to prevent the sale of the Project or any part thereof, or foreclosure
of the lien created thereon by such item, and such amount shall become
immediately due and payable by Tenant to Landlord and shall constitute
Additional Rent hereunder, or at Tenant’s option and at Tenant’s sole cost and
expense, in lieu thereof, Tenant shall obtain lien release bonds in amounts
equal to the claims of any such liens or as otherwise required by applicable law
(or shall provide Landlord with other security reasonably acceptable to
Landlord).

 

d.             Commencing on the Commencement Date, Landlord agrees that Tenant
shall not be liable or obligated for any payment or reimbursement to Landlord of
Landlord’s costs of insurance to be obtained by Landlord pursuant to this Lease,
if any, and any reserve for capital replacements to be made by Landlord to the
Project.  Landlord acknowledges that as of the date hereof it is holding in
accordance with the terms of the Original Lease a reserve fund for capital
replacements in the amount $                (the “Existing Reserve Fund”). 
Landlord represents and warrants that the accounting of the Existing Reserve
Fund attached hereto as Exhibit C showing all contributions to, and expenditures
from the Existing Reserve Fund by Landlord since the date of inception is, to
the best of Landlord’s knowledge, true and accurate in all material respects and
Tenant hereby accepts said accounting as true and correct.  On or before the
Commencement Date, Landlord shall provide Tenant with an updated accounting of
all contributions to, and expenditures from, the Existing Reserve Fund by
Landlord between the date hereof until the Commencement Date.

 

e.             Landlord acknowledges and agrees that prior to the Commencement
Date, any funds being held in the Existing Reserve Fund shall only be used by
Landlord for the replacement of capital improvements at the Premises and shall
not be applied in connection with the compliance with, or extension of, the
Order.  In the event that Landlord determinates it is necessary to expend any of
the funds set forth in the Existing Reserve Fund it shall provide Tenant with an
accounting of the Existing Reserve Fund and the intended use of the expenditures
being made by Landlord from the Existing Reserve Fund, which, in all cases, must
be compliant with terms of this Section 5 and the applicable terms of the
Original Lease.  Within the first thirty (30) days after the Commencement Date,
Tenant shall be entitled to, and Landlord shall disburse to Tenant on demand
fifty (50%) percent in the aggregate of the then-existing Existing

 

6

--------------------------------------------------------------------------------


 

Reserve Fund plus any interest earned thereon (the “Tenant Reserve”) for
Tenant’s use for any capital improvements to the Premises including without
limitation refurbishments of the existing leasehold improvements in the Premises
that will be capitalized and not expensed, as determined by Tenant to be
desirable in its sole and absolute discretion provided that Landlord’s prior
written approval for any such capital improvements is required in accordance
with Section 13.  The remaining fifty (50%) percent of the Existing Reserve Fund
will be released to Landlord to be used for its own purposes.

 

f.             If Landlord’s mortgage lender requires that Real Estate Taxes
and/or insurance for which the lender is an additional insured (unless insurance
is provided by Tenant as part of a blanket policy meeting the conditions
described in Section 30 below) be paid on a monthly basis into an escrow account
held by such mortgage lender, then Tenant shall be required to pay to Landlord
sufficient funds on a monthly basis in order for Landlord to fund such escrow,
and Landlord, Tenant and the lender will enter into a mutually reasonably
acceptable agreement regarding such escrow.

 

6.         USE OF PREMISES.

 

a.             The Premises shall be used by Tenant for the Use of Premises, and
for no other purpose.  Tenant shall not knowingly permit to be done in or about
the Premises, nor bring or keep or permit to be brought or kept therein,
anything which is prohibited by or will in any way violate any law, statute,
ordinance or governmental rule or regulation now in force or which may hereafter
be enacted or promulgated, or which is prohibited by any fire insurance policy,
or cause a cancellation of any insurance policy covering the Project or any part
thereof or any of its contents.  Tenant shall not allow the Project to be used
for any unlawful purpose; nor shall Tenant cause, maintain, or permit any
nuisance in or about the Project or commit or suffer to be committed any waste
of the Project, other than ordinary reasonable wear and tear.  Tenant, without
paying any Additional Rent for such space, shall also be entitled to use
available space in the core and/or equipment rooms of the Building as needed for
telephone, power and/or electric feeds, supplies and connections, at Tenant’s
sole risk and expense (except for matters arising out of Landlord’s negligence,
willful misconduct or breach of this Lease), and subject to compliance with all
applicable federal, state, and local laws, codes, ordinances, rules and
regulations of any governmental entity or agency having jurisdiction of the
Premises (“Legal Requirements”).

 

b.             Tenant agrees to comply with all applicable Legal Requirements,
including, without limitation, the Americans with Disabilities Act and the
regulations promulgated thereunder (the “ADA”).  If due to Tenant’s specific use
of the Premises, repairs, improvements or alterations are necessary to comply
with any Legal Requirements, Tenant shall pay the entire cost thereof.

 

7.         ASSIGNMENT AND SUBLETTING.  Tenant shall not assign the Lease, the
right of occupancy under this Lease, or any other interest therein (including,
without limitation, a mortgage or pledge of Tenant’s interest in this Lease), or
sublet the Premises, or any portion thereof, without the prior written consent
of Landlord, which shall not be unreasonably withheld or delayed.  Among other
items Landlord may consider, in its reasonable judgment, Tenant’s right to
assign this Lease or sublet the Premises shall be based on the transferee being

 

7

--------------------------------------------------------------------------------


 

a creditworthy tenant (and, for a subtenant of the entire Premises for the
entire remaining Term, that such subtenant may exercise Tenant’s Renewal Option
as provided in Section 48).  A creditworthy tenant shall mean a tenant that has
the financial ability to perform the Tenant’s obligations under this Lease, and
with a net worth at least equal to the net worth of Tenant as of the date
hereof.  Notwithstanding the foregoing, Tenant may, without Landlord’s consent,
assign this Lease or sublet the Premises, in whole or in part, to any
corporation or other legal entity that is an affiliate, subsidiary, parent or
successor of Tenant, or to a corporation or other legal entity into or with
which Tenant may be merged or consolidated.  Tenant shall notify Landlord within
thirty (30) days after any such transfer not requiring Landlord’s consent.  For
the purpose of this Section 7, a “subsidiary,” “affiliate” or a “successor” of
Tenant shall mean the following (for purposes of this Lease, any “parent,”
“subsidiary,” “affiliate” and “successor” of Tenant shall be collectively
referred to as “Affiliated Company”):

 

a.             An “affiliate” shall mean any corporation or other legal entity
which, directly or indirectly, controls or is controlled by or is under common
control with Tenant.  For the purposes of this Section 7, “control” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such corporation or other legal
entity, whether through the ownership of voting securities or by contract or
otherwise.

 

b.             A “subsidiary” shall mean any corporation or other legal entity
not less than fifty (50%) percent owned directly or indirectly by Tenant.

 

c.             A “successor” of Tenant shall mean:

 

(1)           A corporation or other legal entity in which or with which Tenant
is merged or consolidated, provided that by operation of law or by effective
provisions contained in the instruments of merger or consolidation, the
liabilities of the corporations or other legal entities participating in such
merger or consolidation are assumed by the corporation or other legal entity
surviving such merger or created by such consolidation; or

 

(2)           A corporation or other legal entity acquiring this Lease and the
Term hereby demised and a substantial portion of the property and assets of
Tenant; or

 

(3)           Any corporation successors or other legal entity successors to a
successor corporation or other legal entity becoming such by either of the
methods described in Section 7, subsection c (1) or (2) above.

 

Acquisition by Tenant, its successors or assigns, of a substantial portion of
the assets, together with the assumption of all or substantially all the
obligations and liabilities of any corporation or other legal entity, shall be
deemed a merger or consolidation of such corporation or other legal entity into
Tenant for purposes of this Section 7.  In addition, the transfer of the
outstanding capital stock of any corporate tenant shall be deemed not to include
the sale of such stock by persons or parties through the “over-the-counter
market” or through any recognized stock exchange, other than those deemed
“insiders” within the meaning of the Securities Exchange Act of 1934, as
amended.

 

8

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, no such assignment or sublease set forth in this
Section 7 shall be permitted without Landlord’s consent if the assignment or
series of assignments or sublease or series of subleases is/are for the purpose
of “spinning-off” this Lease to independent third parties.

 

With any assignment of the Lease, the assignee must assume all obligations and
liabilities of Tenant under this Lease.  With any subletting of any portion of
the Premises to an Affiliated Company, such Affiliated Company must assume all
obligations and liabilities of Tenant under the Lease as to the sublet portion
of the Premises and Landlord shall have the right, as an identified third-party
beneficiary of such subletting, to hold the Affiliated Company primarily liable
for the performance of such assumed obligations and liabilities. 
Notwithstanding any assignment or sublease whatsoever, whether Landlord’s
consent is or is not required, Tenant shall in no event be released from any
obligations under this Lease accruing prior to or from and after the effective
date of such assignment or sublease.  As part of a request for Landlord’s
consent to an assignment of this Lease to an unaffiliated third party following
the sixth (6th) anniversary of the Commencement Date, Tenant may propose to
Landlord that Landlord consider agreeing to release the Guarantor (as
hereinafter defined) from further liability under the Guaranty (as defined in
Exhibit F) based on the creditworthiness of the assignee and/or a new
guarantor.  Landlord agrees to consider such request in good faith, but Landlord
is under no obligation to agree to any such release or to provide justification
should Landlord not agree to such release of the Guarantor.

 

Consent by Landlord to one or more assignments or sublettings shall not operate
as a waiver of Landlord’s rights as to any subsequent assignments or
sublettings.

 

As to any proposed subletting for which Landlord’s consent is required, if the
sublease is for at least an entire Building, if so requested, Landlord will, as
part of its review of the proposed transaction, consider granting nondisturbance
rights to the subtenant, which will not be unreasonably withheld or delayed so
long as the subtenant agrees to pay all of the Rent and abide by all of the
obligations of Tenant hereunder as applicable to the space to be subleased in
the event that the sublease becomes a direct lease pursuant to the
nondisturbance agreement.

 

Tenant agrees to promptly provide Landlord with such information regarding a
proposed assignee or subtenant as is requested by Landlord, as well as with
plans and specifications regarding any proposed alterations of the Premises
which will be required in connection with such assignment or subletting.  In
connection with Landlord’s review of any proposed assignment or subletting,
Tenant shall pay to Landlord the reasonable attorneys’ fees incurred by Landlord
not to exceed $1,500.00 for each such transfer.

 

Landlord shall be entitled to receive fifty (50%) percent of the net profits
arising out of any assignment or sublease (other than an assignment or sublease
not requiring Landlord’s consent), which net profits shall be determined by
subtracting all Rent due from Tenant with respect to the time period and square
footage applicable to the assignment or sublease, and the improvement costs,
brokerage fees, and other reasonable expenses payable by Tenant pursuant to such
assignment or sublease, from the total consideration to be paid by such assignee
or sublessee.  Any consideration received by Tenant in connection with a merger
or consolidation

 

9

--------------------------------------------------------------------------------


 

or sale of all or substantially all of Tenant’s assets shall be excluded from
the determination of net profits to which Landlord may be entitled.

 

Affiliated Companies will be permitted to utilize all or any portion of the
Project from time to time without Landlord’s consent for the purpose of their
business operations.

 

At any time, Landlord may transfer, sell, lease, convey, or otherwise dispose of
its interest in this Lease.  Landlord’s Lease obligations and liabilities
accruing after the transfer shall be the sole responsibility of the new owner
provided that such new owner assumes such obligations and liabilities and the
transferor Landlord shall be deemed to be released from further liability under
this Lease (including, without limitation, for the return of any security
deposit).

 

8.         ACCESS TO PREMISES.  Upon reasonable prior notice to Tenant under the
circumstances, Tenant shall permit Landlord or its representatives, who shall be
properly identified to Tenant, to enter into and upon any part of the Premises: 
(i) Mondays through Fridays (excluding Holidays); and (ii) for maintenance and
repairs at all reasonable times under the circumstances, and (iii) in
emergencies, at all times, to inspect the condition, occupancy or use, to show
the Premises to prospective purchasers, mortgagees or insurers (or tenants, in
the last year of the Term or any renewals or in the last twenty (20) months of
the Term if Tenant exercises its right to renew the Lease for only one Building
as provided below), or to clean or make repairs, alterations or additions. 
Tenant shall have the right to provide an employee or other representative of
Tenant to accompany Landlord or Landlord’s agents or representatives while in
the Premises; provided, however, that if Tenant fails to provide an employee or
other representative to accompany such persons promptly following Landlord’s
notice, Landlord may proceed notwithstanding the absence of Tenant’s employee or
representative.  In exercising its right of entry, Landlord shall make good
faith efforts to (i) minimize any interference with the conduct of Tenant’s
business, (ii) prevent breaches in security or customer confidentiality and
(iii) avoid damage to the Premises or the equipment, fixtures or personal
property of Tenant.

 

9.         SERVICES.

 

a.             As described above, it is agreed that this Lease is a completely
“triple-net” lease to the Landlord, except as otherwise expressly herein
stated.  Therefore, except for replacements of capital items as described below,
Landlord is not responsible for the expenditures for any utilities or services
in connection with Tenant’s use and occupancy of the Project.

 

b.             Any and all utilities serving the Project (including, without
limitation, electricity, HVAC and water and sewer) will be separately metered
and paid for directly by Tenant to the applicable utility companies.  Tenant
shall pay all bills for utility services prior to delinquency.  Upon written
request by Landlord, Tenant shall provide Landlord with copies of any utility
bills received by Tenant.  In addition, Tenant agrees to execute any
documentation required by any utility companies to enable such companies to
provide copies of Tenant’s utility bills to Landlord.

 

10

--------------------------------------------------------------------------------


 

c.             In connection with Tenant’s repair and maintenance of the HVAC,
elevator systems and other building controls for which Tenant is responsible,
Tenant, at its expense, shall enter into industry-standard service contracts. 
Upon request from time to time, Tenant shall provide Landlord with true, correct
and complete copies of such service contracts, as well as with true, correct and
complete copies of any other service agreements entered into by Tenant in
connection with the Project, including, without limitation, janitorial, security
and landscaping.  At a minimum, Tenant’s provision of the various services,
repairs and maintenance of the Project shall be consistent with such services,
repairs and maintenance in Comparable Class Buildings and the companies to be
engaged by Tenant shall be professional, licensed and insured.  If Tenant
provides any limited access systems for the Buildings, Tenant shall provide
Landlord with the access codes and keys necessary to gain entry to the
Buildings.  Tenant is also responsible, at its expense, to replace all electric
light bulbs, tubes, and tube casings located within or serving the Premises and
the Project generally, including, without limitation, Tenant’s signage, and the
Parking Area.

 

10.      STRUCTURAL.  Tenant shall not place a load upon any floor of the
Premises exceeding the floor load per square foot area which such floor was
designed to carry and which may be allowed by law.  Landlord reserves the right
to reasonably prescribe the weight limitations and position of all heavy
equipment and similar items, and to prescribe the reinforcing necessary, if any,
which in the reasonable opinion of the Landlord may be required under the
circumstances, such reinforcing to be at Tenant’s expense.

 

11.      PARKING.

 

a.             Landlord will provide to Tenant at no cost to Tenant with the
parking spaces in the Parking Area.

 

b.             Subject to compliance with all applicable Legal Requirements, and
the terms hereof, Tenant may post signs or other markings in connection with the
Parking Area.  In addition, since Tenant is responsible for its own security for
the Project, Landlord is not responsible for providing any security or for
policing the Parking Area or towing any cars wrongfully parked in any of
Tenant’s parking spaces.

 

c.             All parking spaces are to be in the Parking Area for the
Building.  All spaces provided to Tenant hereunder shall be used by Tenant’s
officers, employees, visitors, agents, contractors, assignees, subtenants and
invitees.  All parking provided for under this Lease shall be available
twenty-four (24) hours per day, seven (7) days per week, subject to Force
Majeure.

 

d.             Except for its negligence, willful misconduct or breach of this
Lease, Landlord shall not be liable for any damage to automobiles of any nature
whatsoever to, or any theft of, automobiles or other vehicles or the contents
thereof, while in or about the parking lots.

 

12.      REPAIRS AND MAINTENANCE.

 

a.             Tenant Repairs, Replacements and Maintenance.  Except for the
specific items to be maintained, repaired and replaced by Landlord as expressly
provided in subsection b, below, Tenant, at its sole cost and expense, will
repair and maintain (and replace if necessary

 

11

--------------------------------------------------------------------------------


 

including without limitation capital improvements) the Project (including,
without limitation, all furniture, trade fixtures and equipment of Tenant, all
areas devoted to corridors, elevator lobbies, restrooms, mechanical rooms,
janitorial closets, electrical and telephone closets, vending areas, lobby
areas, refuse dumpsters, loading docks and other similar facilities, Building
stairs, Building elevator shafts, elevator mechanical rooms, fire towers,
Building electrical, mechanical and telephone rooms, electrical, communications
and mechanical chases, projections, flues, vents, stacks, pipe shafts and other
vertical penetrations, ducts and chases, the HVAC system, major elevator
components and the main equipment and systems providing services to the Project
including without limitation, the Project-wide sprinkler systems, mechanical,
electrical, life safety and plumbing systems, elevators, the fire alarm systems
and repaving of the Parking Area) in a clean, attractive and safe condition and
in a manner consistent with the standards prevailing from time to time in
Comparable Class Buildings, except as to reasonable wear and tear.  Upon
expiration or earlier termination of this Lease, Tenant will surrender and
deliver the Premises to Landlord in a similar condition in which they existed at
the commencement of this Lease excepting reasonable wear and tear and damage
arising from either an insurable casualty or any cause not required to be
repaired by Tenant.  Tenant shall be obligated to repair any damage incurred in
connection with any removal of Tenant’s furniture, equipment or other personal
property by Tenant or its agents, representatives or employees, provided that
Tenant shall not be obligated to repair any damage to any area which Landlord
has notified Tenant in writing that it intends to refurbish or remove in
connection with renovation of the Project for re-letting.  This Section shall
not apply in the case of damage or destruction by fire or other casualty which
is covered by insurance maintained by Landlord or Tenant on the Project (as to
which Section 15 hereof shall apply) or damage resulting from an eminent domain
taking (as to which Section 16 hereof shall apply).

 

b.             Landlord Repairs, Replacements and Maintenance.

 

(i)            Landlord, at its sole cost and expense, will only be required to
perform all maintenance and make all repairs and replacements of the roof,
foundation and structural elements of the Buildings, unless the need for any
such repair or replacement is caused by the negligence or willful misconduct of
Tenant or its agents, employees, or contractors, or breach of this Lease by
Tenant, in which event Tenant will bear the cost of such repairs to the extent
as provided in this Lease.  In no event will Landlord be liable to Tenant for
failure to make any required replacement unless written notice of the need for
such replacement has been delivered by Tenant to Landlord and Landlord shall
fail to make such replacement within a reasonable period after receipt of such
notice.

 

Notwithstanding the foregoing, Tenant, at its sole cost and expense, will
perform all maintenance and make all repairs and replacements of the roof,
foundation and structural elements of the patio previously installed by Tenant
at the back of the Buildings.

 

(ii)           If Landlord fails to perform a required repair or replacement
within a reasonable period after receipt of notice as set forth above, and such
failure renders all or any portion of the Premises untenantable for five
(5) consecutive business days, and so long as the correction of the problem is
within Landlord’s reasonable control, then Tenant shall be entitled to an
abatement of Rent (in proportion to the area so untenantable) until such repairs
or

 

12

--------------------------------------------------------------------------------


 

replacements are made.  If such failure and untenantable condition aggregates to
a total of forty-five (45) days in any twelve (12) month period, and so long as
the correction of the problem is within Landlord’s reasonable control, then
Tenant shall have the right to terminate this Lease.

 

13.      ALTERATIONS AND IMPROVEMENTS.  Tenant acknowledges and agrees that
Tenant is accepting possession of the Premises for its continued occupancy in
“as-is” condition and that Landlord shall have no obligation whatsoever to
furnish, render, or supply any money, work, labor, material, fixture,
decoration, or equipment in order to prepare the Premises for Tenant’s continued
occupancy, except for the disbursement of the Tenant Reserve.  Tenant shall make
no alterations, additions or improvements to the Project without the prior
written approval of Landlord.  In the case of alterations, additions or
improvements to the interior of the Project which are nonstructural, do not
affect any base building systems, and do not alter the exterior of the
Buildings, such approval shall not be unreasonably withheld or delayed. 
However, (i) if the cost of an alteration, addition or improvement does not
exceed in the aggregate Ten Thousand and No/100 ($10,000.00) Dollars, then such
approval shall not be required and no notice need be given to Landlord, and
(ii) if the cost of an alteration, addition or improvement is more than Ten
Thousand and No/100 ($10,000.00) Dollars in the aggregate but less than
Thirty-Five Thousand and No/100 ($35,000.00) Dollars in the aggregate, then such
approval shall not be required, but Tenant shall be required to give Landlord
prior written notice thereof.  In any event, Tenant shall conduct its work in
such a manner as to maintain harmonious labor relations and shall, prior to the
commencement of the work, submit to Landlord copies of all necessary permits.
 All alterations, additions and improvements to the Project made by or on behalf
of Tenant will be made only in a good and workmanlike manner, using new,
first-class materials, in conformity with all required permits, and in
compliance with all applicable building codes and other Legal Requirements. 
Landlord reserves the right to approve the contractors hired by Tenant, which
approval shall not be unreasonably withheld or delayed.  Tenant shall pay to
Landlord all reasonable architectural and engineering fees incurred by Landlord
in connection with the review of any proposed alterations, additions or
improvements for which Landlord’s consent is required.  All alterations,
additions or improvements, whether temporary or permanent in character, made in
or upon the Project prior to the Commencement Date either by Landlord or Tenant,
shall, at the end of the Term hereof, be Landlord’s property and at the end of
the Term hereof shall remain in or upon the Project without compensation to
Tenant.  Tenant shall not be required to remove and restore any alterations,
additions or improvements which were made after the Commencement Date, unless
Landlord expressly requires in writing the removal of such alteration, addition
or improvement, and the restoration occasioned by such removal, at the time
Landlord’s consent is granted.

 

Notwithstanding the foregoing, all of Tenant’s furniture, personal property,
movable trade fixtures, work stations, file systems, appliances, art, and
equipment including without limitation all movable cabinets, loose woodwork and
shelving, and telephone and communication equipment and data transmission
equipment may be removed by Tenant at the termination of this Lease, and if
Tenant so removes, Tenant shall at its sole expense repair any damage to the
Project caused by such removal which damage is beyond what may be reasonably
expected in connection with such move and reasonable wear and tear.  If not so
removed by Tenant, such property shall become the property of Landlord without
any accounting to Tenant.  In no event may Tenant remove any leasehold
improvements or any base building mechanical,

 

13

--------------------------------------------------------------------------------


 

electrical, HVAC, plumbing, or life safety systems, except that Tenant may
remove its separate generator.

 

Landlord acknowledges and agrees that all alterations, additions or improvements
heretofore installed at the Premises by Tenant as of the date hereof pursuant to
the terms of the Original Lease have been deemed approved and are not subject to
the foregoing provisions of this Section 13, including, without limitation, any
requirement for Landlord’s prior written approval.

 

14.      INDEMNITIES; LIABILITY.

 

a.             Landlord shall not be liable for any death or injury arising from
or out of any occurrence in, upon, at, or relating to the Project or damage to
property of Tenant or of others located on the Premises or elsewhere in the
Project, nor shall it be responsible for any loss of or damage to any property
of Tenant or others from any cause, unless such death, injury, loss, or damage
results from the negligence or willful misconduct of Landlord or its agents,
employees, or contractors, or breach of this Lease by Landlord.  Without
limiting the generality of the foregoing, Landlord shall not be liable for any
injury or damage to persons or property resulting from fire, explosion, falling
plaster, falling ceiling tile, falling fixtures, steam, gas, electricity, water,
rain, flood, or leaks from any part of the Buildings or from the pipes,
sprinklers, appliances, plumbing works, roof, windows, or subsurface of any
floor or ceiling of the Buildings or from the street or any other place or by
dampness, or for losses due to theft or burglary, or by any other cause
whatsoever, unless such death, injury, loss, or damage results from the
negligence or willful misconduct of Landlord or its agents, employees, or
contractors, or breach of this Lease by Landlord.  Tenant agrees to indemnify
Landlord and hold it harmless from and against any and all loss (including loss
of Base Rent and Additional Rent payable in respect to the Premises), claims,
actions, damages, liability, and expense of any kind whatsoever (including
reasonable attorneys’ fees and costs at all tribunal levels), unless such death,
injury, loss, or damage results from the negligence or willful misconduct of
Landlord or its agents, employees, or contractors, or breach of this Lease by
Landlord, arising from any occurrence in, upon, or at the Premises, or the
occupancy, use, or improvement by Tenant or its agents or invitees of the
Premises or any part thereof, or occasioned wholly or in part by any act or
omission of Tenant its agents, employees, and invitees or by anyone permitted to
be on the Premises by Tenant.  This indemnity shall survive the expiration or
sooner termination of this Lease.  In connection with any indemnity of Landlord
by Tenant in this Lease, such indemnity shall also include the defense of
Landlord, if Landlord so requests.

 

b.             Tenant shall not be liable for any death or injury arising from
or out of any occurrence in, upon, at, or relating to the Project or damage to
property of Landlord or of others located on the Premises or elsewhere in the
Project, nor shall it be responsible for any loss of or damage to any property
of Landlord or others from any cause, to the extent such death, injury, loss, or
damage results from the negligence or willful misconduct of Landlord or its
agents, employees, or contractors, or breach of this Lease by Landlord. 
Landlord agrees to indemnify Tenant and hold it harmless from and against any
and all loss, claims, actions, damages, liability, and expense of any kind
whatsoever (including reasonable attorneys’ fees and costs at all tribunal
levels), to the extent such death, injury, loss, or damage results from the
negligence or willful misconduct of Landlord or its agents, employees, or
contractors, or breach of this Lease

 

14

--------------------------------------------------------------------------------


 

by Landlord.  This indemnity shall survive the expiration or sooner termination
of this Lease.  In connection with any indemnity of Tenant by Landlord in this
Lease, such indemnity shall also include the defense of Tenant, if Tenant so
requests.

 

c.             The indemnification provisions in this Section or elsewhere in
this Lease are subject to the waiver of recovery and waiver of subrogation
provisions set forth in Section 30 of this Lease.  To the extent of the proceeds
received by either party under any insurance required to be maintained in this
Lease, such party’s obligation to indemnify and hold harmless the other party
against the hazard which is the subject of such insurance shall be deemed to be
satisfied.

 

15.      DAMAGE BY FIRE OR THE ELEMENTS.

 

a.             If during the Term all or any part of the Project shall be
damaged or destroyed by fire or other casualty, Tenant shall promptly give
notice thereof to Landlord and Landlord shall, at Landlord’s sole cost and
expense subject to availability and receipt from Tenant’s insurance company(ies)
of the insurance proceeds and the receipt from Tenant of the deductible amount
of such insurance, if any (except as provided in Section 15.b), repair, restore
or replace the Premises as nearly as possible to its value, condition and
character as of the Commencement Date.  Landlord shall within thirty (30) days
following such notice from Tenant of the casualty advise Tenant the amount of
time such repairs are reasonably estimated to require (or within sixty (60) days
of the date of the casualty if the casualty is an area-wide casualty such as a
hurricane).

 

b.             If during the Term the Project shall be substantially damaged or
destroyed in any single casualty in such a manner that such damage cannot, in
Landlord’s reasonable judgment, be repaired within nine (9) months from the date
of such casualty, Landlord shall so notify Tenant within sixty (60) days after
Landlord’s receipt of the notice required pursuant to Section 15.a hereof, or if
such damage or destruction occurs during the last three (3) years of the Term
(taking into account any previously exercised renewal option), then Landlord may
by written notice terminate this Lease.  If Landlord shall give such notice of
termination, this Lease shall terminate on the sixtieth (60th) day following the
date Tenant receives notice of termination from Landlord in accordance with the
provisions of this Section.

 

c.             If during the Term the Project shall be damaged or destroyed in
any single casualty and Landlord (if permitted to do so) does not give notice of
its intention to terminate this Lease, as provided above, this Lease shall
continue in force and effect, and Landlord shall repair, restore or replace the
same as provided above; provided, however, if (i) the estimated time period for
repair exceeds nine (9) months, or (ii) such statement estimating the repair
time is not timely delivered (and Tenant notified Landlord of its failure to
timely deliver the statement and Landlord fails to respond to Tenant within five
(5) days after Tenant’s notice), or (iii) such damage or destruction occurs
during the last three (3) years of the Term (taking into account any previously
exercised renewal option), then Tenant may elect to terminate this Lease by
notice to Landlord delivered not later than thirty (30) days after (x) in the
case of subsection c(i), the date Landlord delivers the statement estimating the
repair time, or (y) in the case of subsection c(ii), five (5) days after
Tenant’s notice of Landlord’s failure to deliver the statement or the date
Landlord delivers the statement, if Landlord so delivers or (z) in the case of
subsection c(iii), the

 

15

--------------------------------------------------------------------------------


 

date of damage or destruction.  If Tenant makes such election, the Term shall
expire on the sixtieth (60th) day following the date Landlord receives notice of
termination from Tenant in accordance with the provisions of this Section. 
Notwithstanding anything herein to the contrary, Landlord shall not be required
to proceed with repairs or restoration if the repair estimate exceeds nine
(9) months and the casualty occurs within the last three (3) years of the
existing Term (taking into account any previously exercised renewal option).

 

d.             Landlord shall not be required to rebuild, repair or replace any
part of the furniture, equipment, fixtures and Tenant’s personal property which
were placed by or for Tenant within the Project.  Tenant will maintain property
insurance on such furniture, equipment, fixtures and Tenant’s personal property
and Tenant will restore or replace the same promptly following the repair or
restoration of the Project after an event of casualty.  Any insurance, if any,
which may be carried by Landlord in its discretion (at Landlord’s sole cost)
against loss or damage to the Premises or any other part of the Project shall be
for the sole benefit of Landlord and under its sole control.

 

e.             If the Project shall be partially damaged or partially destroyed
by a casualty, the Base Rent and Additional Rent payable hereunder shall be
equitably abated to the extent that the Project shall have been rendered
untenantable for the period from the date of such damage or destruction to the
date the damage shall be repaired or restored.  If the Project or a major part
thereof shall be damaged or destroyed that it is rendered untenantable on
account of a casualty, the Base Rent and Additional Rent shall abate as of the
date of the damage or destruction and until Landlord shall repair, restore and
rebuild the Project; provided, however, that if Tenant reoccupies for the
conduct of its business a portion of the Project during the period the
restoration work is taking place and prior to the date that the same are made
substantially completed, Base Rent and Additional Rent allocable to such portion
shall be payable by Tenant from the date of such occupancy.

 

f.             All property insurance proceeds received by Landlord or Tenant on
account of such damage or destruction to the Buildings in excess of $375,000.00
(excluding proceeds relating to Tenant’s personal property, which proceeds shall
be used in accordance with Section 15.d, above), less the actual costs, fees and
expenses, if any, incurred in connection with adjustment of the loss, shall be
retained in escrow in such bank or title company as shall be selected by
Landlord and approved by Tenant, which approval shall not be unreasonably
withheld or delayed.  Such proceeds shall be for the purpose of reimbursing
Landlord for expenditures made to repair, restore or replace any part of the
Project so damaged or destroyed (which expenditures shall include expenditures
made for temporary repairs for the protection of property pending the completion
of permanent repairs, restorations or replacements to the Project, or to prevent
interference with the business operated thereon, and repairs, restorations or
replacements thereto then in process insofar as actually made or constructed) or
to pay contractors, subcontractors, material suppliers, engineers, architects or
other persons who have rendered services or furnished materials for said
repairs, restorations or replacements (herein called “Restoration”).  Such
proceeds shall be withdrawn from the escrow account as hereinafter provided from
time to time as the Restoration progresses upon the written request of Landlord
to the escrow agent (with a copy to Tenant), which shall be accompanied by the
following:

 

16

--------------------------------------------------------------------------------


 

(i)            A certificate of the architect or engineer in charge of the
Restoration (who shall be selected by Landlord and be reasonably satisfactory to
Tenant) dated not more than thirty (30) days prior to such request, stating in
effect that the work done through the date of such request has been
substantially completed; and

 

(ii)           An affidavit from the general contractor for any partial or final
payment in the form prescribed by Chapter 713, Florida Statutes.

 

Upon compliance with the foregoing provisions of this Section, the escrow agent
shall be deemed to be authorized, without further instrument, to pay or cause to
be paid to Landlord or to the persons, named in the contractor affidavit the
respective amounts stated therein to have been paid by Landlord or to be due to
them, as the case may be.

 

16.      EMINENT DOMAIN.

 

a.             The terms “eminent domain,” “condemnation,” “taken” and the like
in this Section 16 include takings for public or quasi-public use and private
purchases in place of condemnation by any authority authorized to exercise the
power of eminent domain.

 

b.             If the entire Premises or the portions of the Project required
for reasonable access to, or the reasonable use of, the Project are taken by
eminent domain, this Lease shall automatically end on the earlier of:

 

(1)           the date title vests; or

 

(2)           the date Tenant is dispossessed by the condemning authority.

 

c.             If the taking of a part of the Premises materially interferes
with Tenant’s ability to continue its business operations in substantially the
same manner and space, then Tenant may end this Lease on the earlier of:

 

(1)           the date when title vests; or

 

(2)           the date Tenant is dispossessed by the condemning authority.

 

If there is a partial taking and this Lease continues, then the Lease shall end
as to the part taken and the Rent shall abate in proportion to the part of the
Premises and/or Parking Area, as applicable, taken, and all other matters under
this Lease that are a function of Rentable Area shall be so reduced.  A taking
of fifteen (15%) percent or more of the Parking Area shall be deemed a material
interference with Tenant’s business operations.

 

d.             If this Lease is canceled as provided in this Section 16, then
the Base Rent, Additional Rent, and any other charges shall be payable up to the
date Tenant ceases business operations and vacates the Premises in the manner
required by this Lease, and shall account for any abatement.  Landlord,
considering any abatement, shall promptly refund to Tenant any prepaid,
unaccrued Base Rent and Additional Rent, if any, less any sum then owing by
Tenant to Landlord.

 

17

--------------------------------------------------------------------------------

 

e.             If this Lease is not canceled as provided for in this Section 16,
then Landlord at its expense shall promptly repair and restore the Project to
the condition that existed immediately before the taking, except for the part
taken (and except as to alterations and improvements made by the Tenant under
the Original Lease or this Lease), so as to render the Project a complete
architectural unit, to the extent of the condemnation award received for the
damage.

 

f.             Landlord reserves all rights to damages and awards paid because
of any partial or entire taking of the Premises or other portion of the
Project.  Tenant assigns to Landlord any right Tenant may have to any damages or
awards.  Further, Tenant shall not make claims against Landlord or the
condemning authority for damages.  Notwithstanding the foregoing, Tenant may
claim and recover from the condemning authority a separate award for Tenant’s
expenses, damages and costs (including, without limitation, cost of removal of,
trade fixtures, furniture and other personal property belonging to Tenant,
Tenant’s moving expenses and other relocation damages, such as loss of business,
and the unamortized portion of leasehold improvements paid for by Tenant with no
contribution or reimbursement from Landlord), so long as any such award to
Tenant would not reduce the award payable to Landlord and in no event may Tenant
seek any award for any improvements paid for by Landlord or for leasehold
value.  Each party shall seek its own award, as limited by this paragraph, at
its own expense, and neither shall have any right to the award made to the
other.

 

g.             If part or all of the Premises are condemned for a period of time
not to exceed one hundred eighty (180) days (a “temporary taking”), this Lease
shall remain in effect.  The Rent and Tenant’s obligations for the part of the
Premises taken shall abate during the temporary taking in proportion to the part
of the Premises that Tenant is unable to use in its business operations as a
result of the temporary taking.  Landlord shall receive the entire award for any
temporary taking.

 

17.        SIGNS AND ADVERTISING.

 

a.             Subject to compliance with all applicable Legal Requirements, and
the terms hereof, Tenant, at Tenant’s sole cost and expense, shall have the
exclusive right to install and maintain signage of Tenant’s choosing on exterior
facades of each of the Buildings or elsewhere in or about the Project
(collectively, the “Exterior Signs”).  However, Tenant’s right to erect and
install the Exterior Signs shall be conditioned upon (a) this Lease being in
full force and effect; and (b) compliance with all applicable Legal,
Requirements, and insurance requirements, as the same may from time to time be
amended or promulgated.  In addition, Tenant shall coordinate the installation
or removal of any Exterior Signs with Landlord so that Landlord or its
contractors may monitor such installation or removal.  Tenant, at Tenant’s sole
expense, shall exercise due diligence to apply and obtain all permits and
licenses required in connection with the Exterior Signs and shall be fully
responsible for the proper installation thereof.  Landlord will cooperate with
Tenant in the obtaining of such permits and licenses.  Tenant shall indemnify
and hold Landlord harmless from and against any and all losses, costs, damages,
expenses, suits, demands, claims, injuries, or deaths occasioned by the
installation, maintenance, and removal of the Exterior Signs pursuant to the
terms of this Lease, except for the negligence or willful misconduct of Landlord
or its agents, employees, or contractors, or breach of this Lease by Landlord. 
This indemnity shall survive the expiration or sooner

 

18

--------------------------------------------------------------------------------


 

termination of this Lease.  Landlord acknowledges and agrees that all Exterior
Signs installed at the Premises by Tenant as of the date hereof pursuant to the
terms of the Original Lease are hereby deemed approved by Landlord.

 

b.             All signage (including, but not limited to, the Exterior Signs)
will be installed and maintained at Tenant’s sole cost and expense.  The
Exterior Signs shall be removed at the expiration or termination of Tenant’s
signage rights, at Tenant’s sole cost and expense.

 

18.      DEFAULT.  Landlord, at its election, may exercise any one or more of
the options referred to below upon the happening, or at any time after the
happening, of any one or more of the following events (each, an “Event of
Default”):

 

a.             Tenant’s failure to pay the Base Rent or any Additional Rent or
any other sums payable hereunder for a period of ten (10) days after written
notice from Landlord;

 

b.             Tenant’s failure to observe, keep or perform any of the other
terms, covenants, agreements or conditions of this Lease for a period of thirty
(30) days after written notice by Landlord stating the default with
particularity; provided that if such failure cannot reasonably be corrected in
such thirty (30) day period and Tenant shall commence such cure within such
thirty (30) day period and shall proceed diligently to complete such cure as
soon as reasonably possible, Tenant shall be allowed an additional reasonable
period of time to cure the failure;

 

c.             The bankruptcy of Tenant;

 

d.             Tenant is making an assignment for the benefit of creditors;

 

e.             A receiver or trustee being appointed for Tenant or a substantial
portion of Tenant’s assets;

 

f.             Tenant’s voluntary petitioning for relief under, or otherwise
seeking the benefit of, any bankruptcy, reorganization, arrangement or
insolvency law;

 

g.             Tenant’s interest under this Lease being sold under execution or
other legal process; and

 

h.             Any unauthorized assignment of Tenant’s interest in this Lease or
unauthorized subletting of the Premises.

 

In the event of any of the foregoing happenings, but subject to Tenant’s right
to cure a default as expressly provided above, Landlord, at its election, may
exercise any one or more of the following options, the exercise of any of which
shall not be deemed to preclude the exercise of any others herein listed or
otherwise provided by statute or general law or equity at the same time or in
subsequent times or actions:

 

(1)           Landlord may cancel this Lease by notice to Tenant and retake
possession of the Premises for Landlord’s account, or may terminate Tenant’s
right to possession (without terminating this Lease), for the account of
Tenant.  In either event,

 

19

--------------------------------------------------------------------------------


 

Tenant shall then quit and surrender the Premises to Landlord.  Tenant’s
liability under all of the provisions of this Lease shall continue
notwithstanding any expiration and surrender, or any re-entry, repossession, or
disposition hereunder.  If Tenant’s right to possession is terminated (without
terminating this Lease), Tenant shall remain liable (in addition to accrued
liabilities) to the extent legally permissible for all Rent Tenant would have
been required to pay until the date this Lease would have expired had such
cancellation not occurred.  Tenant’s liability for Rent shall continue
notwithstanding re-entry or repossession of the Premises by Landlord.  In
addition to the foregoing, Tenant shall pay to Landlord such sums as the court
which has jurisdiction thereover may adjudge as reasonable attorneys’ fees with
respect to any successful lawsuit or action instituted by Landlord to enforce
the provisions of this Lease.

 

(2)           Landlord may relet all or any part of the Premises for all or any
part of the unexpired portion of the Term of this Lease or for any longer
period, and may accept any reasonable rent then attainable; grant any reasonable
concessions of rent, and agree to paint or make any reasonable repairs,
alterations, and decorations for any new Tenant as it may deem advisable in its
reasonable discretion.  Landlord shall be under no obligation to relet or to
attempt to relet the Premises, except as expressly set forth below.  Any sums
achieved by Landlord as a result of a reletting shall first be applied to
Landlord’s costs and expenses in connection with such reletting and Tenant’s
default.

 

(3)           If Tenant’s right to possession is terminated (without terminating
this Lease), and Landlord so elects, the rent hereunder shall be accelerated and
Tenant shall pay Landlord damages in the amount of any and all sums which would
have been due for the remainder of the Term (reduced to present value using a
discount factor equal to the stated prime lending rate on the date of Tenant’s
default by Landlord’s then-existing mortgagee or, if there is no mortgagee, by
Bank of America, Citibank, or Wells Fargo, as chosen by Landlord).  Prior to or
following payment in full by Tenant of such discounted sum promptly upon demand,
Landlord shall use good faith efforts to relet the Premises.  If Landlord
receives consideration as a result of a reletting of the Premises relating to
the same time period for which Tenant has paid accelerated rent, such
consideration actually received by Landlord, less any and all of Landlord’s
reasonable cost of repairs, alterations, additions, redecorating, and other
expenses in connection with such reletting of the Premises, shall be a credit
against such discounted sum, and such discounted sum shall be reduced if not yet
paid by Tenant as called for herein, or if Tenant has paid such discounted sum,
such credited amount shall be repaid to Tenant by Landlord (provided said credit
shall not exceed the accelerated amount).

 

Forbearance by Landlord to enforce one or more of the remedies herein provided
upon an Event of Default shall not be deemed or construed to constitute a waiver
of any other violation or default.

 

In the event of any default by Landlord, Tenant may exercise any available legal
and equitable remedies other than termination of this Lease, except for
termination rights expressly granted to Tenant hereunder; provided, however,
that nothing contained in this Lease shall be deemed to be a waiver by Tenant of
any rights it may have to claim a constructive eviction of Tenant by Landlord
pursuant to applicable Florida law.  Prior to any exercise by Tenant of its

 

20

--------------------------------------------------------------------------------


 

available remedies, Tenant will give Landlord written notice specifying such
default with particularity, and Landlord shall have a period of thirty (30) days
following the date of such notice in which to cure the default (provided,
however, that if such default reasonably requires more than thirty (30) days to
cure, Landlord shall have a reasonable time to cure such default, provided
Landlord commences to cure within such thirty (30) day period and thereafter
diligently prosecutes such cure to completion).  In addition, if a default by
Landlord is not cured by Landlord within the applicable cure period, then Tenant
may notify Landlord of its failure, and if Landlord fails to cure within ten
(10) days after Tenant’s notice, then Tenant may, upon five (5) days’ written
notice to Landlord (or sooner, if a bona fide emergency), cure the default and
bill Landlord for the reasonable costs incurred by Tenant to cure the default. 
If Landlord does not pay such costs within thirty (30) days after receipt of
Tenant’s bill (together with reasonable supporting documentation), then Tenant
shall have the option to deduct the amount of such bill from the next due
monthly installment(s) of Base Rent and Additional Rent, until fully credited. 
Notwithstanding any provision of this Lease, in the event of any breach or
default by Landlord of any term or provision of this Lease, Tenant agrees to
look solely to the equity or interest then-owned by Landlord in the Project
(including the proceeds of insurance, condemnation and sale), and in no event
shall any deficiency judgment be sought or obtained against Landlord.

 

The parties hereto agree that any and all suits for any and every breach of this
Lease shall be instituted and maintained only in those courts of competent
jurisdiction in the county or municipality in which the Project is located.

 

If Tenant shall be in default in the performance of any term of this Lease on
Tenant’s part to be performed beyond the expiration of the applicable grace
period, if any, Landlord, without thereby waiving such default and without
liability to Tenant in connection therewith, may, but shall not be obligated to,
upon notice (except in a bona fide emergency), perform the same for the account
and at the expense of Tenant, and Landlord may take such action as may be
reasonably required to cure any such default and may enter the Premises to do so
as otherwise provided herein.  Any reasonable expenses incurred by Landlord in
connection with any such performance or involved in collecting or endeavoring to
collect Rent or enforcing or endeavoring to enforce any rights against Tenant
under or in connection with this Lease or pursuant to law, including but not
limited to any cost, expense and disbursement involved in instituting and
prosecuting summary proceedings, as well the cost of any material, labor or
services provided, furnished or rendered, including reasonable attorneys’ fees
and disbursements, plus interest at the Default Rate on any amounts expended by
Landlord from the date of outlay to the date of reimbursement by Tenant, shall
be paid by Tenant as Additional Rent within thirty (30) days after demand.

 

Notwithstanding the foregoing, in any action or litigation in connection with
this Lease the prevailing party shall be reimbursed by the other party for all
costs and expenses, including reasonable attorney’s, paralegal’s and expert
witness fees and costs, whether at trial or on appeal or in bankruptcy
proceedings.

 

19.      SUBORDINATION.  In consideration of the execution of this Lease by
Landlord, Tenant will subordinate this Lease to any ground leases, security
interests or mortgages and all renewals, modifications, extensions,
consolidations and replacements of the foregoing which

 

21

--------------------------------------------------------------------------------


 

might now or hereafter constitute a lease or a lien upon the Project or
improvements therein or thereon or upon the Premises.

 

As a condition to any such subordination, Landlord shall obtain, for Tenant’s
benefit, a non-disturbance agreement from the holder of any such future interest
providing that so long as Tenant is not in default under the Lease, the
enforcement of such interest will not terminate this Lease or disturb Tenant’s
use or enjoyment of the Premises.  Any such non-disturbance agreement shall be
in recordable form and shall otherwise be in form and content reasonably
acceptable to Tenant and the holder of such interest, including, without
limitation, a recognition of all rights of Tenant for any set-off arising out of
Landlord’s failure to pay any allowances or perform any other monetary
obligations under this Lease, provided that the lender was provided notice of
the default creating the right of offset and was given the opportunity to cure
such default as provided to the lender pursuant to the non-disturbance agreement
(or if no notice and cure period is provided for in the non-disturbance
agreement, then provided that lender was given the same opportunity to cure such
default as provided to Landlord under this Lease).

 

Landlord covenants and agrees to obtain within thirty (30) days of the date
hereof (the “SNDA Deadline”) a Subordination, Non-Disturbance and Attornment
Agreement (“SNDA”) in the form attached hereto as Exhibit D from the Landlord’s
current lender, which is Provident Life Accident and Insurance Company (provided
that, in lieu of a new SNDA, Landlord may obtain a written consent to this Lease
from Landlord’s current lender pursuant to the existing SNDA between Tenant and
Landlord’s current lender, which is what is attached as Exhibit D).  If Landlord
fails to obtain such SNDA or written consent by the SNDA Deadline, then as
Tenant’s sole remedy, Tenant may elect to terminate this Lease by written notice
to Landlord within ten (10) days following the SNDA Deadline.

 

20.      QUIET ENJOYMENT.  Provided Landlord has not terminated Tenant’s right
to possession of the Project as herein provided, Tenant shall peaceably and
quietly hold and enjoy the Project against Landlord and all persons claiming by,
through or under Landlord, for the Term herein described, subject to the terms,
provisions and conditions of this Lease.

 

Landlord represents and warrants to Tenant that, as of the date of this Lease,
it is the fee simple owner of the Land, with full power and authority to enter
into this Lease.  Tenant shall have the right, at its expense, to obtain a
leasehold title insurance policy in connection with this Lease.

 

21.      CONSTRUCTION AND LIENS.  Tenant is prohibited from making, and agrees
not to make, alterations in or to the Project, except as permitted by
Section 13, and Tenant will not permit any construction, mechanics’ or
materialmen’s lien or liens to be placed upon the Project or improvements
therein caused by or resulting from any work performed, materials furnished or
obligation incurred by or at the request of Tenant, and in the case of the
filing of any such lien, Tenant will promptly discharge the lien or transfer the
lien to a lien transfer bond (or other security) in accordance with Chapter 713,
Florida Statutes.  If Tenant fails to discharge or transfer the lien within
thirty (30) days after written notice thereof from Landlord to Tenant, Landlord
shall have the right and privilege, at Landlord’s option, of paying the same or
any portion thereof without inquiry as to the validity thereof, and any amounts
so paid, including reasonable expenses, interest, and attorneys’ fees, shall be
due from Tenant to

 

22

--------------------------------------------------------------------------------


 

Landlord and shall be repaid to Landlord immediately on rendition of a bill
therefor, together with interest at the Default Rate until repaid, and if not so
paid within thirty (30) days of the rendition of such bill shall constitute an
Event of Default under Section 18 hereof.

 

Nothing in this Lease will be deemed in any way to give Tenant any right, power
or authority to contract for or permit to be furnished any service or materials
which would give rise to the filing of any construction, mechanics’ or material
supplier’s lien against Landlord’s estate or interest in the Premises or the
Project, it being agreed that no estate or interest of Landlord in the Premises
or the Project will be subject to any lien arising in connection with any
alteration, addition or improvement made by or on behalf of Tenant.

 

Tenant shall, within fifteen (15) days after being requested to do so by
Landlord, execute, acknowledge and deliver to Landlord a short form of lease in
recordable form confirming that the terms of this Lease expressly provide that
the interest of Landlord in the Project shall not be subject to liens for
improvements made by Tenant and such other information as may be required by
Chapter 713, Florida Statutes to prevent the interest of Landlord in the
Premises and the Project from being subject to liens for improvements made by
Tenant.  The short form of lease shall be in the form attached hereto and made a
part hereof as Exhibit E.

 

Landlord hereby waives any statutory and common law liens for rent (other than
judgment liens).  Such waiver is self-executing and does not require any further
instrument to evidence such waiver.  However, on request, Landlord shall further
evidence its agreement to waive its liens by an instrument reasonably
satisfactory to Landlord and prepared by Tenant or its lender, in either case at
Tenant’s expense.

 

22.      FORCE MAJEURE.  With respect to any action to be taken by Landlord or
Tenant or services to be provided by Landlord, except as to any payment of Base
Rent or Additional Rent or other sums if due Landlord from Tenant under the
terms of this Lease, Landlord or Tenant, as the case may be, shall not be liable
or responsible for, and the period for performance shall be extended for any
delays due to (a) strikes, riots, acts of God (not to include ordinary weather
conditions), shortages of labor or materials, theft, fire, public enemy,
injunction, insurrection, court order, requisition of other governmental body or
authority, war, legal moratoria enacted after the date hereof; or (b) any other
causes of any kind whatsoever which are beyond the control of Landlord or
Tenant, as the case may be, but not to exceed ninety (90) days as to this
Section 22 (all such events, causes and conditions being herein called “Force
Majeure” or an “event of Force Majeure”).

 

23.      SEVERABILITY.  If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future Legal Requirements effective
during the Term of this Lease, then and in that event, it is the intention of
the parties hereto that the remainder of this Lease shall not be affected
thereby and such illegal, invalid or unenforceable provision shall be given
force and effect to the extent valid and legal.

 

24.      RENT A SEPARATE COVENANT.  Except as may be specifically provided
herein, Tenant shall not for any reason withhold or reduce Tenant’s required
payments of Base Rent and Additional Rent provided in this Lease.  It is
specifically understood and agreed by

 

23

--------------------------------------------------------------------------------


 

the parties that the payment of Base Rent and Additional Rent is a covenant by
Tenant that is independent of the other covenants of the parties hereunder.

 

25.      HOLDING OVER.  If Tenant holds over without Landlord’s written consent
after expiration or earlier termination of the Term of this Lease, Tenant shall,
throughout the entire holdover period, be deemed to be occupying the Premises
pursuant to a tenancy at sufferance, except that the Rent shall equal (a) for
the first ninety (90) days, one hundred fifty (150%) percent of the Rent then in
effect, and (b) thereafter, two hundred (200%) percent of the Rent then in
effect.  This provision does not give Tenant the right to hold over beyond the
expiration of the Term of this Lease and no holding over by Tenant after the
expiration or earlier termination of the Term shall be construed to extend the
Term.

 

26.      EXECUTION.  The person signing this Lease on behalf of each of Landlord
and Tenant represents and warrants that this Lease has been duly authorized by
such party and constitutes the valid and binding obligation of such party.

 

27.      ABSENCE OF OPTION.  The submission of this Lease for examination does
not constitute a reservation of or offer or option for the Premises, and this
Lease becomes effective only upon execution and delivery thereof by Landlord and
Tenant.

 

28.      AMENDMENTS.  This Lease contains the entire agreement between the
parties hereto and may not be altered, changed or amended, except by written
instrument signed by both parties hereto.  No provision of this Lease shall be
deemed to have been waived by either party unless such waiver be in writing
signed by the waiving party and addressed to the other party, nor shall any
custom or practice which may grow up between the parties in the administration
of the provisions hereof be construed to waive or lessen the right of the other
party to insist upon the performance in strict accordance with the terms hereof.

 

29.      NOTICES.  Any notice or document required or permitted to be delivered
hereunder shall be in writing and deemed to be delivered or given when
(i) actually received; or (ii) signed for or “refused” as indicated on the
postal service return receipt.  Delivery may be by personal delivery with a
signed receipt or by United States mail, postage prepaid, certified or
registered mail, or by nationally-known overnight carrier, addressed to the
parties hereto at the respective addresses set out opposite their names below,
or at such other address as they may hereafter specify by written notice
delivered in accordance herewith:

 

If to Landlord:

Guilford Development Group, L.L.C.

400 University Drive, Suite 201

Coral Gables, Florida  33134

Attention:  Frank W. Guilford, III, Member

 

 

If to Tenant:

Interval International, Inc.
6262 Sunset Drive
Penthouse I
Miami, Florida 33143
Attention:  David C. Gilbert, President

 

24

--------------------------------------------------------------------------------


 

With a required copy to:

Interval International, Inc.
6262 Sunset Drive
Penthouse I
Miami, Florida 33143
Attention:  Legal Department

 

30.      INSURANCE.  Tenant shall not knowingly conduct or permit to be
conducted any activity, or place any equipment, materials or other items in, on
or about the Premises or the Project, which will in any way increase the rate of
fire or liability or casualty insurance on the Project unless Tenant pays for
all such increases; although it is understood that Tenant can use the Premises
as permitted under Section 6 without being in violation of this provision.

 

a.             Property Insurance:

 

(1)           At all times during the Term, Tenant, at its sole cost and
expense, will maintain a policy or policies of special form insurance insuring,
in an amount not less than one hundred (100%) percent of the Full Insurable
Value of the Project (including, without limitation, the Buildings and all
leasehold improvements therein and Parking Area, Tenant’s personal property and
on all items required to be insured by Tenant as set forth in Section 15)
against loss or damage by fire, windstorm, explosion and other hazards and
contingencies as are normally included in extended coverage policies with a
Best’s A rated insurance company qualified to do business in the State of
Florida having a Best’s Financial Size Category of not less than Class VIII. 
The deductible amount under such insurance is subject to the prior written
approval of Landlord, which shall not be unreasonably withheld or delayed (and
recognizing the special windstorm deductible as may be standard in the
industry).  As provided in Sections 5 and 15, the deductibles are the
responsibility of Tenant.  The term “Full Insurable Value” as used in this Lease
means the actual replacement or repair cost (excluding cost of replacement of
excavations, foundations, grading, paving and landscaping) using like kind and
quality materials.  Payments for losses thereunder in connection with the
Project (other than Tenant’s personal property and on all items required to be
insured by Tenant as set forth in Section 15) shall be made solely to Landlord
or the mortgagee(s) of Landlord as their interest may appear or in accordance
with the escrow requirements of Section 15 hereof.  Payments for losses
thereunder in connection with Tenant’s personal property and on all items
required to be insured by Tenant as set forth in Section 15.d shall be made
solely to Tenant.  Tenant’s property insurance shall include rent loss coverage
in order to provide coverage for Landlord for any rent abatement following
casualty pursuant to Section 15.e.

 

(2)           Tenant shall, upon the written request of Landlord from time to
time, provide Landlord with current certificates of insurance evidencing
compliance with this Section 30.  If requested in writing by Landlord’s lender,
Tenant will also provide copies of Tenant’s insurance policies required under
this Lease.  If any such policies identify other locations of Tenant, the
addresses of such other locations may be redacted, and Tenant may also redact
other irrelevant but confidential information.  Such copies of the policies
shall be delivered to Landlord and Landlord’s lender in confidence.

 

25

--------------------------------------------------------------------------------


 

b.             Liability Insurance:

 

(1)           Landlord may, but shall not be obligated to, maintain a policy or
policies of commercial general liability and/or umbrella liability insurance
with respect to the Project and the activities thereon.  If Landlord obtains
such insurance, Tenant is not required to reimburse Landlord for any premiums in
connection therewith.

 

(2)           Tenant agrees, that at all times during the Term (as well as prior
and subsequent thereto if Tenant, its agents, employees, invitees and third
persons in or about the Premises should then use or occupy any portion of the
Premises), it will maintain commercial general liability insurance with respect
to the Premises and Tenant’s activities therein and thereabout, insuring against
liability for personal injury and property damage or a combination thereof, with
deductibles of no more than $25,000.00, with the premiums thereon fully paid for
on or before the due date, issued by a Best’s A rated insurance company
qualified to do business in the State of Florida, having a Best’s Financial Size
Category of not less than Class VIII, such insurance to afford minimum
protection of not less than $5,000,000.00 combined single limit coverage or
umbrella coverage for bodily injury, property damage or combination thereof.

 

c.             Landlord and Landlord’s mortgagee(s), if any, shall be named as
additional insureds under Tenant’s property and liability insurance and shall
include with the terms thereof contractual liability coverage and shall include
ten (10) days’ notice of cancellation, to Landlord and its mortgagee(s).  Tenant
shall deliver to Landlord a certificate or certificates evidencing such
insurance reasonably acceptable to Landlord, and Tenant shall, at least thirty
(30) days prior to the expiration of such policies, deliver to Landlord
certificates of insurance evidencing the renewal of such policies, required
hereunder.  Nothing in this Section 30 hereof shall prevent Tenant, so long as
Tenant is the Original Tenant hereunder or is a successor by merger,
consolidation or acquisition, from taking out the insurance of the kind and in
the amounts provided for under this Section 30 under a blanket insurance policy
or policies covering other properties as well as the Premises, provided,
however, that any such policy or policies of blanket insurance shall otherwise
comply as to endorsements and coverage with the provisions of this Section 30.

 

d.             Landlord and Tenant each hereby waives any and all rights of
recovery, claim, action, or cause of action, against the other, its agents,
officers, or employees, for any loss or damage that may occur to the Premises,
or any improvements thereto or the Project of which the Premises are a part, or
any improvements thereto, or any personal property of such party therein, by
reason of fire, the elements, or any other causes which are, or could or should
be insured against under the terms of the standard property insurance policies
referred to in subsection a hereof, regardless of whether such insurance is
actually maintained and regardless of the cause or origin of the damage
involved.  Inasmuch as the above mutual waivers will preclude the assignment of
any aforesaid claim by way of subrogation (or otherwise) to an insurance company
(or any other person), Landlord and Tenant severally agree to give to each
insurance company which has issued to it policies of insurance, written notice
of the terms of said mutual waivers, and to have said insurance policies
properly endorsed, if necessary, to prevent the invalidation of said insurance
coverages by reason of said waivers.

 

26

--------------------------------------------------------------------------------

 

31.      RECORDING.  This Lease or any memorandum (other than Exhibit E) shall
not be recorded without Landlord’s and Tenant’s prior written consent.

 

32.      TAX ON RENT.  If federal, state or local law now or hereafter imposes
any sales, use or other tax, assessment, levy or other charge (other than any
income, inheritance or estate tax) directly or indirectly upon:  (i) Landlord
with respect to this Lease; (II) Tenant’s use or occupancy of the Premises;
(iii) any Base Rent or Additional Rent payable under this Lease; or (iv) this
transaction but only if any tax is due at execution of this Lease, then Tenant
will pay the amount thereof as Additional Rent to Landlord with the payment of
such Base Rent or Additional Rent to which such amount relates and otherwise
upon demand.  Tenant acknowledges that the applicable sales tax as of the date
hereof is seven (7%) percent.

 

33.      ESTOPPEL CERTIFICATES.  Tenant will from time to time, within fifteen
(15) days after being requested to do so by Landlord, execute, acknowledge and
deliver to Landlord (or, at Landlord’s request, to any existing or prospective
purchaser, transferee, assignee or mortgagee of any or all of the Premises, the
Project, any interest therein or any of Landlord’s rights under this Lease) an
instrument in recordable form, certifying:  (i) that this Lease is unmodified
and in full force and effect (or, if there has been any modifications thereof,
that it is in full force and effect as so modified, stating therein the nature
of such modifications); (ii) as to the dates to which the Base Rent and any
Additional Rent and any other charges arising hereunder have been paid; (iii) as
to the amount of any prepaid Rent or any credit due to Tenant hereunder;
(iv) that Tenant has accepted possession of the Premises, and the date on which
the Term of this Lease commenced; (v) as to whether, to the best of the Tenant’s
knowledge, Landlord or Tenant is then in default in performing any of its
obligations hereunder (and, if so, specifying the nature of each such default);
and (vi) as to any other fact or condition reasonably requested by Landlord or
such other addressee.  Such instrument shall contain an express acknowledgment
that the statements contained therein are being relied upon by Landlord and any
such other addressee.

 

Landlord will from time to time, within fifteen (15) days after being requested
to do so by Tenant, execute, acknowledge and deliver to Tenant (or, at Tenant’s
request, to a third party prospective or permitted assignee or sublessee) an
instrument certifying (i) that this Lease is unmodified and in full force and
effect (or, if there has been any modifications thereof, that it is in full
force and effect as so modified, stating therein the nature of such
modifications); (ii) as to the dates to which the Base Rent and any Additional
Rent and any other charges arising hereunder have been paid; (iii) as to the
amount of any prepaid Rent or any credit due to Tenant hereunder; (iv) as to
whether, to the best of the Landlord’s knowledge, Landlord or Tenant is then in
default in performing any of its obligations hereunder (and, if so, specifying
the nature of each such default); and (v) as to any other fact or condition
reasonably requested by Tenant or such other addressee.  Such instrument shall
contain an express acknowledgment that the statements contained therein are
being relied upon by Tenant and any such other addressee.

 

34.      ACCESS.  Tenant and its employees shall have access to the Project
twenty-four (24) hours a day, seven (7) days a week, subject to emergency events
and Force Majeure.

 

35.      BROKERAGE COMMISSION.  Landlord represents to Tenant that it has not
dealt with any broker, agent or finder in connection with this Lease other than
Capital Realty

 

27

--------------------------------------------------------------------------------


 

Services, Inc. (“Landlord Broker”) and CBRE, Inc. (“Tenant’s Broker”).  Tenant
represents to Landlord that is has not dealt with any broker, finder or
salesperson in connection with this Lease other than Landlord’s Broker  and
Tenant’s Broker.  Landlord will pay all leasing commissions due to Landlord’s
Broker in connection with this Lease pursuant to the terms of a separate
agreement, and Landlord shall cause Landlord’s Broker to pay a commission to
Tenant’s Broker pursuant to the terms of a separate agreement between Landlord’s
Broker and Tenant’s Broker.  Except as aforesaid, each party hereto hereby
represents and warrants to the other that, in connection with the leasing of the
Premises hereunder, they have not dealt with any real estate broker, agent or
finder, and there is no commission, charge or other compensation due or payable
on account thereof.  Each party hereto shall defend, indemnify and hold harmless
the other from and against any liabilities/claims, expenses and costs (including
reasonable attorneys’ fees) arising out of any inaccuracy in such party’s
representation.

 

36.      SUCCESSORS.  The terms, provisions, covenants and conditions contained
in this Lease shall apply to, inure to the benefit of and be binding upon the
parties hereto, and their respective successors in interest and legal
representatives.

 

37.      CONSTRUCTION OF LEASE AGREEMENT.  The titles, captions and item numbers
in this Lease are inserted for convenient reference only and do not define or
limit the scope or intent and should not be used in the interpretation of any
item, Section, subsection or provision of this Lease.  Whenever the context
requires or permits, the singular shall include the plural, and plural shall
include the singular and the masculine, feminine and neuter shall be freely
interchangeable.  This Lease was the product of negotiations between
representatives for Landlord and representatives for Tenant and the language of
this Lease should not be more strictly construed against either party hereto. 
If any term or provision of this Lease is susceptible to more than one
interpretation, one or more of which render it valid and enforceable, and one or
more of which would render it invalid or unenforceable, such term or provision
shall be construed in a manner that would render it valid and enforceable.

 

38.      RADON GAS.  Radon is a naturally occurring radioactive gas that, when
it has accumulated in a building in sufficient quantities, may present health
risks to persons who are exposed to it over time.  Levels of radon that exceed
federal and state guidelines have been found in buildings in Florida. 
Additional information regarding radon and radon testing may be obtained from
your county health department.

 

39.      SATELLITE DISH.  Subject to compliance with all applicable Legal
Requirements, Tenant shall have the exclusive right to place, from time to time,
satellite dishes, antennae and other communication or transmission devices (such
devices being referred to as the “Satellite Dishes”) on the roof of each of the
Buildings.  Additionally, Tenant shall have the right to install such wire,
conduits, cables and other materials as necessary to connect the Satellite
Dishes to Tenant’s allied machinery and equipment in the Premises (the Satellite
Dishes and any such connecting material being collectively referred to as the
“Satellite Dish Facilities”).  However, prior to the installation of any
Satellite Dish Facilities, Tenant, at its expense, shall be required to provide
Landlord with a certification by a registered professional structural engineer
that the structural system of the roof is adequate to support the superimposed
loads produced by any Satellite Dishes at the location on the roof of such

 

28

--------------------------------------------------------------------------------


 

Satellite Dishes and Tenant, at its expense, shall be required to provide
Landlord with satisfactory assurance that the existing construction materials of
the roof (such as the roof membrane) shall be protected from the Satellite
Dishes.  At the expiration or earlier termination of the Lease, Tenant, at its
expense, may remove the Satellite Dish Facilities belonging to Tenant, but
Tenant shall remove any Satellite Dish Facilities belonging to an unaffiliated
third party.  Any work required to restore the roof of any other part of the
Buildings from any damage occasioned by the installation, maintenance or removal
of the Satellite Dish Facilities shall be borne by Tenant, and Tenant shall
indemnify and hold harmless Landlord from any costs, expenses, liabilities and
the like, including reasonable attorneys’ fees, occasioned by any damage to
property and injury or death to persons caused by such installation, maintenance
or removal, except to the extent caused by the negligence, willful misconduct or
breach of this Lease of Landlord. Landlord hereby ackowledges and agrees that
any Satellite Dishes and Satellite Dish Facilities installed at the Premises by
Tenant prior to the date hereof pursuant to the terms of the Original Lease
comply with all of the requirements set forth in this Section 39 and are hereby
deemed approved by Landlord.

 

Tenant shall be responsible for the installation of all Satellite Dish
Facilities (including the attachment thereto to the roof) and for all costs and
expenses arising from and relating to the Satellite Dish Facilities and the
installation, operation, maintenance and repair thereof, and, if Tenant elects
to remove the Satellite Dish Facilities, or for those Satellite Dish Facilities
for which removal is required, for the removal thereof.

 

The installation, maintenance and removal of the Satellite Dish Facilities shall
be performed by contractors and workers first approved by Landlord, which
approval will not be unreasonably withheld or delayed.  However, Landlord
reserves the right to require Tenant, at Tenant’s expense, to use Landlord’s
roofing contractor in connection therewith if, in Landlord’s reasonable
judgment, the Landlord’s roof warranty may be affected by any such work.

 

Landlord agrees that Tenant and engineering and maintenance personnel reasonably
approved by Landlord shall have access to the Satellite Dish Facilities in order
to install, operate, maintain, inspect and remove, as required, the Satellite
Dish Facilities.  Landlord shall not unreasonably interfere with or impair the
use, operation, maintenance or repair of the Satellite Dish Facilities.

 

Tenant may sublease to unaffiliated third parties rooftop rights for the
installation of Satellite Dish Facilities, without Landlord’s consent, but
Tenant shall give Landlord written notice of the existence of any such subleases
from time to time upon Landlord’s request.  All revenues derived from such third
party subleases shall belong to Tenant.

 

The Satellite Dish Facilities shall not be considered a part of the Premises for
the purpose of determining Tenant’s rental obligations under the Lease and no
Rent therefor shall be charged during the Term (including any renewal period
specifically provided under this Lease).  However, Tenant’s use of the Satellite
Dish Facilities is otherwise subject to all of the terms and conditions of this
Lease with respect to Tenant’s use and occupancy of the Premises, including,
without limitation, Sections 10, 21 and 30.

 

29

--------------------------------------------------------------------------------


 

40.      COMMUNICATION SYSTEMS.  Tenant will have the right to install its
telephone, communications, data and related equipment including wiring and
cables in the Building’s core and/or chase facilities at Tenant’s sole expense
and subject to compliance with all applicable Legal Requirements.

 

41.      MISCELLANEOUS.

 

a.             Anything in this Lease to the contrary notwithstanding, under no
circumstances shall Landlord have any lien or possessory interest in Tenant’s
business papers and records, including the media on which those records and data
are stored.

 

b.             Landlord and Tenant acknowledge their duty to exercise their
rights and remedies, and perform their obligations reasonably and in good faith.

 

c.             Wherever in this Lease, the consent or approval of either the
Landlord or the Tenant is required, such consent or approval shall not be
unreasonably withheld or delayed, unless the Lease expressly provides that such
consent shall be in such party’s sole discretion.  Whenever the provisions of
this Lease allow the Landlord or the Tenant to perform or not perform some act
at their option or in their judgment, the decision of the Landlord and Tenant to
perform or not perform such act must be reasonable.  However, if any such items
would affect the structure, base building systems, or exterior of a Building,
then Landlord’s consent shall be in its sole discretion.

 

d.             Time is of the essence of this Lease.

 

42.      CONFIDENTIALITY.  The parties agree that the terms of this Lease are
confidential information and shall not be disclosed to third parties (other than
Landlord’s prospective purchasers or lenders, members, partners, employees,
officers, directors, shareholders, leasing and management personnel, attorneys,
accountants, and any other consultants, and any other person or entity to whom a
landlord would normally disclose lease provisions) and other than Tenant’s
prospective purchasers or lenders, members, partners, employees, officers,
directors, shareholders, management personnel, attorneys, accountants, and any
other consultants, and any other person or entity to whom a tenant would
normally disclose lease provisions, and other than Tenant’s prospective
subtenants or assignees) except pursuant to subpoena, court order, governmental
subpoena or except as otherwise required by law or as part of a public stock
offering by Tenant.  In addition, Tenant may make press releases concerning this
Lease.

 

43.      EXHIBITS AND RIDERS.  The Exhibits and Rider(s), if any, attached to
this Lease are made a part hereof and incorporated herein by this reference.

 

44.      GOVERNING LAW.  This Lease shall be construed in accordance with and
governed by the laws of the State of Florida.

 

45.      ENVIRONMENTAL PROVISIONS.

 

a.             Tenant shall not knowingly permit to remain in, incorporate into,
use or otherwise place or dispose of at the Premises or in the Project any toxic
or hazardous materials

 

30

--------------------------------------------------------------------------------


 

unless (i) such materials are in small quantities, properly labeled and
contained, (ii) such materials are handled and disposed of in accordance with
accepted industry standards for safety, storage, use and disposal, (iii) such
materials are for use in the ordinary course of business (i.e., as with office
or cleaning supplies) and (iv) such materials are handled and disposed of in
accordance with all applicable Legal Requirements.  If Tenant ever has knowledge
of the presence in the Premises or the Project of toxic or hazardous materials,
Tenant shall notify Landlord thereof in writing promptly after obtaining such
knowledge.  For purposes of this Lease, hazardous or toxic materials shall mean
hazardous or toxic chemicals or any materials containing hazardous or toxic
materials to be classified as hazardous or toxic as then prescribed by the
prevalent industry practice and standards or as set from time to time by EPA or
OSHA or as defined under 29 CFR 1910 or 29 CFR 1925 or other applicable Legal
Requirements.

 

b.             If Tenant or its employees, agents or contractors shall ever
violate the provisions of subsection a, above, or if Tenant’s acts, negligence,
breach of this provision or business operations directly and materially expand
the scope of any contamination from toxic or hazardous materials, then Tenant,
at its sole cost and expense, shall clean-up, remove and dispose of the material
causing the violation, in compliance with all applicable Legal Requirements and
repair any damage to the Premises or Project within such period of time as may
be reasonable under the circumstances after written notice by Landlord, provided
that such work shall commence not later than thirty (30) days from such notice
and be diligently and continuously carried to completion by Tenant or Tenant’s
designated contractors.  Tenant shall notify Landlord of its method, time and
procedure for any clean-up or removal of toxic or hazardous materials under this
provision; and shall obtain Landlord’s written approval, not to be unreasonably
withheld or delayed.  Tenant shall indemnify and hold harmless Landlord against
any costs, fines, damages, expenses, and other liabilities (including, but not
limited to, reasonable attorneys’ fees and costs) arising therefrom.

 

c.             To the extent the presence of hazardous or toxic materials at the
Project is caused by Landlord’s negligence, willful misconduct or breach of this
Lease, then Landlord will be responsible for the clean-up, removal and disposal
costs thereof, all in accordance with applicable Legal Requirements and accepted
industry standards, and Landlord shall indemnify and hold harmless Tenant
against any costs, fines, damages, expenses, and other liabilities (including,
but not limited to, reasonable attorneys’ fees and costs) arising therefrom.

 

46.      NO PARTNERSHIP.  Nothing in this Lease creates any relationship between
the parties other than that of lessor and lessee and nothing in this Lease
constitutes the Landlord a partner of the Tenant or a joint venturer or member
of a common enterprise with the Tenant.

 

47.      RIGHT OF FIRST OFFER.

 

a.             As of the date hereof, Landlord hereby grants to Tenant a
continuing right of first offer to purchase the Project, exercisable by Tenant
as follows:  Landlord shall notify Tenant in writing that it intends to place
the Project on the market for sale to an unaffiliated third party.  By written
notice delivered to Landlord within ten (10) business days after receipt of
notice of such intent, Tenant may elect to pursue negotiations for the purchase
of the Project.  If Tenant fails to so notify Landlord within such ten
(10) business day period, then the right of first offer shall be deemed to be
waived by Tenant and of no further force or effect for a period of one

 

31

--------------------------------------------------------------------------------


 

(1) year from the date that Landlord notified Tenant of Landlord’s intent to
sell the Project.  If Landlord sells the Project to an unaffiliated third party
during such one(1) year period, then the right of first offer shall be void and
of no further force or effect and shall not be applicable to Landlord’s
successor.  If Landlord does not sell the Project within such one (1) year
period, then the right of first offer shall be deemed to be applicable the next
time that Landlord intends to place the Project on the market for sale to an
unaffiliated third party after the expiration of such one (1) year period.

 

b.             If Tenant elects to pursue negotiations, then Tenant and Landlord
shall, within twenty (20) days after Tenant’s notice to Landlord, enter into
good faith negotiations for the purchase of the Project by Tenant.  If, despite
such good faith negotiations, the parties are unable to execute an agreement for
the sale and purchase of the Project within thirty (30) days after the date that
such negotiations commence, for any reason whatsoever, then Landlord shall have
the right to sell the Project to any entity at any price within ten (10%)
percent of the price that Landlord offered to sell the Project to Tenant.  In
addition, Tenant shall execute, within ten (10) days after the expiration of the
thirty (30) day negotiation period, an instrument in recordable form in order to
evidence that Tenant and Landlord were unable to reach an agreement. 
Notwithstanding anything contained herein to the contrary, Tenant shall not be
permitted to exercise the right of first offer while in default of this Lease,
subject to any applicable default notice and grace or cure periods.

 

c.             Notwithstanding the foregoing, the right of first offer shall not
be applicable to any transfers by Landlord to (x) a lender as part of a
financing by Landlord or (y) any corporation or other legal entity that is an
affiliate, subsidiary, parent or successor of Landlord, or to a corporation or
other legal entity into or with which Landlord may be merged or consolidated or
to any entity as part of an intra-family transfer for estate planning purposes
or otherwise, and/or (ii) transfer of Landlord’s interest pursuant to a
foreclosure or deed in lieu thereof; provided, further, that Landlord may not
effect such a transfer if the purpose of the transfer is to transfer the Project
to an unrelated third party and to circumvent Tenant’s right of first offer set
forth herein.

 

d.             The right of first offer shall be exercisable only by the
Original Tenant, any affiliated successor to the Original Tenant or by the first
(1st) unaffiliated successor to the Original Tenant.  Upon any further
assignment or other transfer of this Lease by the Original Tenant, any
affiliated successor or the first (1st) unaffiliated successor between the date
of this Lease and the closing date of the sale of the Project to Tenant (except
for a transfer not requiring Landlord’s consent), the right of first offer
shall, at Landlord’s option, be deemed void and of no force or effect.

 

48.      RENEWAL OPTIONS.

 

a.             Grant of Renewal Options.  Tenant may extend the Term of the
Lease on the same terms and conditions of the Lease, except as otherwise
provided herein, for the Renewal Periods, as hereinafter defined (the “Renewal
Option”).

 

b.             Renewal Periods.  There shall be two (2) Renewal Periods, herein
sometimes called the “First Renewal Period” and the “Second Renewal Period”
(each, a

 

32

--------------------------------------------------------------------------------


 

“Renewal Period”).  The “First Renewal Period” is the period commencing on the
first day after the last day of the initial Term (the “First Renewal Period
Commencement Date”) and ending on the last day of the sixtieth (60th) full
calendar month thereafter, unless ended earlier under the Lease (i.e., the First
Renewal Period is from October 1, 2026 through September 30, 2031).  The “Second
Renewal Period” is the period commencing on the first day after the last day of
the First Renewal Period (the “Second Renewal Period Commencement Date”) and
ending on the last day of the sixtieth (60th) full calendar month thereafter,
unless ended earlier under the Lease (i.e., the Second Renewal Period is from
October 1, 2031 through September 30, 2036).

 

c.             Exercise of Renewal Options.  The Renewal Option for the First
Renewal Period (the “First Renewal Option”) shall be exercisable by delivery of
written notice from Tenant to Landlord of Tenant’s election to exercise the
First Renewal Option at least twelve (12) months before the First Renewal Period
Commencement Date, time being of the essence.  The Renewal Option for the Second
Renewal Period (the “Second Renewal Option”) shall be exercisable by delivery of
written notice from Tenant to Landlord of Tenant’s election to exercise the
Second Renewal Option at least twelve (12) months before the Second Renewal
Period Commencement Date, time being of the essence.

 

d.             Renewal for One Building.  Tenant may elect in its sole and
absolute discretion to exercise the Renewal Option with respect to only one
(1) of the Buildings at the Project.  If Tenant elects to exercise the Renewal
Option for one (1) of the Buildings only, then Tenant shall exercise the First
Renewal Option or Second Renewal Option, as applicable, at least twenty (20)
months prior to the First Renewal Period Commencement Date or the Second Renewal
Period Commencement Date, as applicable (instead of twelve (12) months as
provided in Section 48.c hereof).  In the event that Tenant properly exercises a
Renewal Option with respect to only one (1) of the Buildings in accordance with
this Section 48 (a “Renewed Building”), then the Lease with respect to the
Building for which the Renewal Option was not exercised (the “Non-Renewed
Building”) shall be terminated on the commencement date of the Renewal Period
for the Renewed Building and Tenant shall surrender the Non-Renewed Building in
accordance with the applicable terms of this Lease as of the expiration of the
then-current Term (including without limitation that Tenant at its expense shall
remove all Exterior Signs except for Exterior Signs attached to the Renewed
Building, and thereafter Landlord in its sole discretion may grant signage
rights to one or more tenants of the Non-Renewed Building, it being agreed that
Tenant shall no longer have exclusive signage rights for the Project except for
the Exterior Signs attached to the Renewed Building).  Landlord and Tenant agree
to reasonably cooperate to execute an amendment to this Lease on or prior to the
commencement date for a Renewed Building to memorialize the renewal of this
Lease for the Renewed Building, including without limitation, the recitation of
the Term, Premises and Base Rent as necessary to reflect the removal of the
Non-Renewed Building from the Premises and any other required conforming
changes, including without limitation the following:  (i) Tenant’s Proportionate
Share shall be a fraction, the numerator of which is the Rentable Area of the
Renewed Building and the denominator of which is the Rentable Area of the
Project; and (ii) Tenant shall be entitled to use Tenant’s Proportionate Share
of the total number of parking spaces in the Parking Area, it being agreed that
future tenants of the Non-Renewed Building shall have the right to utilize the
remainder of the Parking Area and that Landlord may grant other tenants the
right to exclusive parking spaces; and (iii) the Project thereafter shall be a
multi-tenant project as opposed to a single-tenant project, and the amendment
shall include

 

33

--------------------------------------------------------------------------------


 

provisions that are customarily included in leases for multi-tenant projects,
including without limitation that:

 

(A)          All Parking Areas, landscaped areas, sidewalks, means of ingress
and egress to the Project, security features serving the Project, and any
facilities or systems that are shared by both Buildings (including without
limitation the lobby) shall thereafter be deemed to be common areas under
Landlord’s exclusive management and control, and Tenant shall have the use of
such common areas in common with tenants of the Non-Renewed Building; and

 

(B)          Landlord shall maintain and repair the common areas and Tenant
shall pay to Landlord on a monthly basis Tenant’s Proportionate Share of
estimated Operating Costs for the common areas pursuant to a customary operating
cost provision (including without limitation an annual reconciliation of
estimated versus actual common area Operating Costs and shall be administered as
follows:  The Operating Costs for the calendar year in which the applicable
Renewal Period commences shall be the actual Operating Costs for such year, and
thereafter there shall be a cap on increases in Operating Costs (other than
non-controllable expenses such as, without limitation, utilities) equal to five
(5%) percent per year on a cumulative and compounding basis); and

 

(C)          Landlord shall pay all Real Estate Taxes for the Project and
maintain property and liability insurance for the Project (and all other forms
of insurance as may be required by Landlord’s lender), and Tenant shall pay to
Landlord on a monthly basis Tenant’s Proportionate Share of estimated Real
Estate Taxes and Landlord’s insurance for the Project in the same manner as
Tenant’s payment of Operating Costs as described hereinabove except that there
shall be no cap on increases in Real Property Taxes and/or insurance; and

 

(D)          Operating Costs will not include (1) mortgage principal or
interest; (2) ground lease payments; (3) leasing commissions; (4) costs of
advertising space for lease in the Project; (5) costs for which Landlord is
reimbursed by insurance proceeds or from other tenants (other than such tenants’
regular contributions to Operating Costs); (6) the costs of constructing
additional buildings or additions to existing buildings; (7) legal fees incurred
for negotiating leases or collecting rents; (8) costs directly and solely
related to the maintenance and operation of the entity that constitutes the
Landlord, such as accounting fees incurred solely for the purpose of reporting
Landlord’s financial condition, (9) costs of capital repairs, improvements, and
replacements, except to the extent (i) required to comply with laws not in
effect on the Commencement Date of the applicable Renewal Term, or (ii) the
capital item will result in a verifiable expense savings to Tenant, in which
case the monthly amortization of the capital item in question shall be the sum
of the (x) quotient obtained by dividing the cost of the capital improvement the
number of months of useful life of such improvement based on generally accepted
accounting principles plus (y) interest imputed on the unamortized portion at
the interest rate customarily utilized by Landlord or its affiliates in its
amortization of capital improvements; (10) expenses for tenant improvement work
or allowances, inducements, and other concessions for any tenant;
(11) depreciation of; (12) compensation paid to officers or executives of
Landlord above the level of property manager; or (13) professional fees incurred
in connection with preparing or enforcing any lease; and

 

34

--------------------------------------------------------------------------------


 

(E)           Not more than one (1) time per year, Tenant shall have the right
to cause Landlord’s books and records with respect to Operating Costs, Real
Estate Taxes and insurance to be audited by an independent certified public
accountant of Tenant’s choosing who shall not be compensated on a contingency
fee basis).  Landlord shall cause such books and records to be made available
for such inspection during such normal business hours in Landlord’s management
office, upon ten (10) business days’ prior notification to Landlord.  Such audit
shall be done in accordance with generally accepted accounting principles,
consistently applied.  If, at the conclusion of such audit, Tenant’s audit of
such expenses for the preceding year indicates that Tenant made an overpayment
to Landlord for such preceding year, Landlord shall remit the amount of such
overpayment to Tenant within thirty (30) days after receipt of notice from
Tenant of the amount of such overpayment if no default is then continuing beyond
applicable notice and cure periods.  If, at the conclusion of such audit, such
audit reveals an underpayment by Tenant, Tenant will remit the amount of such
underpayment within thirty (30) days of Tenant becoming aware of such
underpayment.  Should Landlord disagree with the results of Tenant’s audit,
Landlord and Tenant shall refer the matter to a mutually acceptable independent
certified public accountant, who shall work in good faith with Landlord and
Tenant to resolve the discrepancy.  The fees and costs of such independent
accountant to which such dispute is referred shall be borne by the unsuccessful
party and shall be shared pro rata to the extent each party is unsuccessful as
determined by such independent certified public account, whose decision shall be
final and binding.  Such books and records and the results of any such audit are
to be kept strictly confidential and are not to be made available or published
by Tenant to anyone, unless required by any applicable legal requirement or
governmental authority.  Landlord shall pay the cost of Tenant’s initial audit
if the total amount of Operating Costs, Real Estate Taxes and insurance used for
the calculation of pass-throughs for the year in question exceeded five (5%)
percent or more of the total amount of Operating Costs, Real Estate Taxes and
insurance that should properly have been used; and

 

(F)           Landlord shall be entitled to make such changes to the common
areas as Landlord deems to be advisable in its sole discretion in order to
convert the Project into a multi-tenant project (including without limitation
changes to the Parking Area and lobby), so long as Tenant’s access to the
Renewed Building is not adversely affected in any material respect; and

 

(G)          Tenant’s self-help right to cure a Landlord default as set forth in
Section 15 above shall only be applicable to the extent the default is curable
wholly within the Renewed Building (it being agreed that Tenant will not have
such self-help right with respect to a Landlord default relating to any common
areas); and

 

(H)          At Landlord’s option in Landlord’s sole discretion, Tenant shall be
required to remove, at Tenant’s expense, any and all of Tenant’s security
features serving the entire Project including without limitation any guardhouses
and lobby security desks.  Notwithstanding the foregoing, if the parties reach
an agreement for an additional building to be built on the Land pursuant to
Section 49, and Tenant thereafter exercises a Renewal Option, Tenant shall not
have the right to renew for only one (1) Building pursuant to this subsection d;
in such event Tenant may only renew the Lease for the entire then-existing
Premises.

 

35

--------------------------------------------------------------------------------

 

e.             Conditions of Exercise.  Tenant may only exercise a Renewal
Option, and an exercise thereof shall only be effective if at the time of
Tenant’s exercise of such Renewal Option and on the respective Renewal Period
Commencement Date the Lease is in full force and effect and no default exists
under the Lease beyond the expiration of the applicable grace period, if any. 
If a Renewal Option is not exercised as provided above, such Renewal Option (and
any subsequent Renewal Option) shall terminate and Tenant shall not thereafter
have any further rights hereunder.  Tenant’s right to exercise the Second
Renewal Option is conditioned upon Tenant’s proper renewal of the Term for the
First Renewal Period.

 

f.             Rent.  The Base Rent per square foot of Rentable Area of the
Premises payable during each Renewal Period shall be the Market Rental Rate, as
hereinafter defined.  “Market Rental Rate” of the Premises shall be an amount
determined by Landlord on the basis of ninety-five (95%) percent of the
then-prevailing market rental rate for office space in Comparable
Class Buildings for new tenant lease transactions on an “as-is” basis taking
into account tenant improvement allowances, rent abatements or other concessions
then being offered in Comparable Class Buildings by tenants of comparable
quality, size and creditworthiness.

 

g.             Determination of Market Rental Rate.  Commencing one hundred
eighty (180) days prior to the deadline for Tenant to exercise each Renewal
Option, Tenant shall have the right to request Landlord’s determination of the
Base Rent for the upcoming Renewal Period.  Landlord shall notify Tenant of its
determination no later than thirty (30) days thereafter so that Tenant shall
have sufficient time to decide whether to elect to renew the Lease.  If, despite
good faith negotiation, Landlord and Tenant cannot agree on the Base Rent for
the upcoming Renewal Period on or before thirty (30) days prior to the deadline
for Tenant to exercise its Renewal Option, then Tenant must nonetheless timely
elect to exercise its Renewal Option and be bound by the result of the appraisal
process described below.  Upon Tenant’s exercise, Landlord and Tenant (within
ten (10) days) shall each select an independent disinterested MAI appraiser,
which appraisers shall complete their written appraisals of the Market Rental
Rate within twenty (20) days thereafter.  Landlord and Tenant shall each bear
the costs of their respective appraisers.  If the difference between the two
appraisals is equal to or less than ten (10%) percent of the higher appraisal,
then the average of such two appraisals shall be the Base Rent for the upcoming
Renewal Period.  If the difference between the two appraisals is more than ten
(10%) percent of the higher appraisal, then the appraisers shall mutually select
a third independent disinterested MAI appraiser (within ten (10) days).  Such
third appraiser shall then (within ten (10) days) make its determination of the
Market Rental Rate of the Premises, and the average of such three appraisals
shall be the Base Rent for the upcoming Renewal Period.  Landlord and Tenant
shall each pay one-half (1/2) of the fees and costs of such third appraiser.  At
a minimum, each of the MAI appraisers shall be disinterested commercial real
estate appraisers doing business in west Miami-Dade County, Florida, and
properly licensed, with substantial experience in the west Miami-Dade County,
Florida office markets.  If the dispute is not finally resolved as of the
commencement of the applicable Renewal Period, then Tenant shall pay the Base
Rent for the Renewal Period for the immediately prior year, increased by CPI,
until such dispute is finally resolved.  Upon the final determination, then
Tenant shall receive a credit, or Tenant shall pay any underpayment to Landlord
within thirty (30) days of such determination, as applicable, such credit or
payment to be equal to the difference between the Base Rent then being paid by
Tenant and the Base Rent that Tenant should have been paying, as determined by
such appraisal process.

 

36

--------------------------------------------------------------------------------


 

h.             As-Is.  Tenant shall be deemed to have accepted the Premises in
“as-is” condition as of the commencement of each Renewal Period, subject to any
other repair and maintenance obligations of Landlord under the Lease, it being
understood and agreed that Landlord shall have no additional obligation to
renovate or remodel the Premises or any portion of the Project as a result of
Tenant’s renewal of the Lease.

 

i.              No Further Renewal.  Following expiration of the Second Renewal
Period as provided herein, Tenant shall have no further right to renew or extend
the Lease.

 

j.              Assignees/Subtenants.  The Renewal Option as set forth in this
Section 48 shall not be personal to Original Tenant and shall run to the benefit
of any permitted assignees of Original Tenant’s interest under this Lease
subject to Landlord’s approval not to be unreasonably withheld, conditioned or
delayed.  In addition, solely in connection with an approved sublease of the
entire Premises for the entire remaining Term, the right to exercise the Renewal
Option as set forth in this Section 48 may be assigned by Tenant to such
subtenant so that such subtenant shall have the right to exercise the Renewal
Option and enter into a direct lease with Landlord commencing on the first day
of the Renewal Period, provided that (i) as part of Tenant’s assignment of the
Renewal Option to such subtenant, Tenant expressly and irrevocably waives in
writing Tenant’s right to exercise the Renewal Option, and (ii) as a condition
to the effectiveness of the exercise by such subtenant of the Renewal Option,
following such subtenant’s exercise of the Renewal Option and prior to the
expiration of the then-current Term, such subtenant and Landlord shall enter
into a lease of the Premises on all of the same terms and conditions of this
Lease and as applicable to the Renewal Period (including without limitation the
Base Rent to be paid for such Renewal Period as determined as provided above).

 

49.      POTENTIAL EXPANSION INQUIRY.  Tenant shall have the right to require
Landlord to provide certain material terms under which Landlord would agree to
construct a new building on the Land of not less than thirty thousand (30,000)
and no more than sixty thousand (60,000) square feet by providing written notice
to Landlord (the “Expansion Inquiry Notice”).  The Expansion Inquiry Notice
shall include a reasonable level of specificity on Tenant’s requirements for any
such new building and the material terms on any proposed lease amendment to be
entered into in connection therewith.  The request for such material terms and
specifications may include, without limitation, (i) the approximate cost to
build any such building, (ii) timeline of construction, (iii) material lease
terms in the event that any such building is added to the Premises and (iv) any
other material terms reasonably requested by Tenant.  Landlord shall use
commercially reasonable efforts to respond (the “Expansion Inquiry Response”) to
any such Expansion Inquiry Notice within thirty (30) days after receipt thereof
or as soon as reasonably practicable thereafter.  Landlord shall use
commerically reasonable efforts to include in any such Expansion Inquiry
Response detailed responses on each and every query included in the Expansion
Inquiry Notice.  Upon receipt of the Expansion Inquiry Reponse, Tenant may, in
its sole and absolute discretion, engage Landlord on further negotiations on the
potential construction of an additional building to be added to the Premises. 
Tenant acknowledges that an additional building to be built on the Land will
reduce the Parking Area available to the Project.  Landlord and Tenant each
agree to negotiate in good faith thereafter on a commercially reasonable and
market agreement in connection with such construction and the leasing thereof by
Tenant; provided, however, Landlord and Tenant agree that, notwithstanding
anything to the contrary set forth in this Lease, the Term of the

 

37

--------------------------------------------------------------------------------


 

then-existing Premises and the term for any such new building to be added to the
Premises, shall be for a period of ten (10) years commencing on the date of
substantial completion of any such new building and the commencement of Tenant’s
rental obligations with respect thereto.  In the event that Landlord and Tenant
are able to come to a mutually acceptable agreement regarding the addition of
any such future building to the Premises, the parties shall act in good faith to
promptly complete an amendment to this Lease reflecting any new lease terms
required in connection with such construction and Tenant and Landlord’s new
rights and obligations relating thereto.

 

The parties acknowledge that despite good faith negotiations, all of the
essential terms for the leasing of a new building would need to be agreed to
(including without limitation improvements and rental rates, which would be a
function of total project costs), which essential terms shall be acceptable to
the parties in their sole and absolute discretion, and the development and
construction of a new building on the Land would be subject to Landlord being
able to obtain construction financing and any and all required governmental
permits and approval therefor, all on terms acceptable to Landlord in its sole
and absolute discretion.  Except to negotiate in good faith, neither Landlord
nor Tenant shall have any obligation or liability whatsoever if the parties fail
to reach agreement for a lease for a new building on the Land, and even a
failure to negotiate in good faith shall have no effect whatsoever on the
obligations of Landlord and Tenant pursuant to this Lease (it being acknowledged
and agreed that any breach of this Section shall in no event constitute a
default by either party under this Lease, and that any remedies as between
Landlord and Tenant in connection with any such negotiations shall be pursued
separately from this Lease).

 

Notwithstanding anything to the contrary contained herein:  (a) Tenant may
provide an Expansion Inquiry Notice only if at such time the Lease is in full
force and effect and no default exists under the Lease beyond the expiration of
the applicable grace period, if any; and (b) if there is a foreclosure of
Landlord’s interest in the Project or deed-in-lieu of foreclosure, then this
Section 49 shall automatically and without further notice or instrument be
deemed to be void and of no further force or effect; and (c) Tenant’s right to
provide an Expansion Inquiry Notice shall automatically and without further
notice or instrument be deemed to be void and of no further force or effect as
of September 30, 2022.

 

50.        OFAC COMPLIANCE/PATRIOT ACT.  Each of Landlord and Tenant represents
and warrants that:  (a) neither it nor any person or entity that directly or
indirectly owns an interest in it nor any of its officers, directors, or
managing members is a person or entity (each, a “Prohibited Person”) with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including Executive Order 13224
(the “Executive Order”) signed on September 24, 2001 and entitled “Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism”), or other governmental action, (b) its activities
do not violate the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001 or the regulations or orders promulgated thereunder
(as amended from time to time, the “Money Laundering Act”) (i.e., Title III of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “Patriot Act”), and
(c) throughout the Term of this Lease, Landlord

 

38

--------------------------------------------------------------------------------


 

and Tenant shall comply with the Executive Order, the Money Laundering Act, and
the Patriot Act.

 

51.        SECURITY DEPOSIT.  There is no security deposit required to be posted
by Tenant under this Lease.  If Landlord is holding a security deposit under the
Original Lease, Landlord agrees to to promptly return the security deposit to
Tenant within thirty (30) days after the Commencement Date (or if the security
deposit was in the form of one or more Letters of Credit and if Landlord cannot
locate the original(s) thereof, Tenant shall provide copies thereof to Landlord
and Landlord will provide a letter to the issuer(s) authorizing the issuer(s) to
cancel the Letter(s) of Credit).

 

52.      GUARANTY.  Simultaneously with the execution of this Lease, Tenant
shall cause its parent company, INTERVAL LEISURE GROUP, INC., a Delaware
corporation, to execute and deliver to Landlord that certain Unconditional
Guaranty attached hereto and made a part hereof as Exhibit F.

 

53.      LANDLORD’S RECAPTURE OPTION.

 

a.             Option to Recapture Portion of Parking Area.  Notwithstanding
anything to the contrary contained in this Lease, Landlord shall have the option
(the “Parking Recapture Option”) to recapture a portion of the Parking Area
consisting of approximately 20,000 square feet, as more particularly shown on
Exhibit G attached hereto and made a part hereof (the “Parking Recapture Area”),
exercisable upon ninety (90) days’ written notice to Tenant (the “Parking
Recapture Effective Date”).  In no event may Landlord recapture more than a
total of fifty-five (55) parking spaces (the actual number of parking spaces
recaptured by Landlord is hereinafter referred to as the “Actual Recaptured
Spaces”).  If Landlord exercises the Parking Recapture Option, Landlord at its
expense shall provide a survey and legal description of the Parking Recapture
Area, and as part of Landlord’s exercise of the Parking Recapture Option,
Landlord shall confirm that, if Tenant provides an Expansion Inquiry Notice and
the parties enter into negotiations as provided in Section 49 above, such
expansion to the Premises can be accomplished without the Parking Recapture
Area, or in the alternative, that Landlord would provide alternative replacement
parking (which may be structured parking) to allow for an additional building on
the remaining Land (it being intended that Landlord’s exercise of the Parking
Recapture Option in and of itself should not be a basis for Landlord not being
able to accommodate construction of an additional building as contemplated in
Section 49; and in addition, it is intended that if Landlord determines that
structured parking will be constructed, the incremental cost of structured
parking over surface parking should not be included in the determination of the
rent for an additional building pursuant to Section 49 to the extent that
structured parking is needed to accommodate parking for an additional building
due to the elimination of the spaces in the Parking Recapture Area; unless
Tenant requests additional spaces in a parking structure as part of the
negotiations for an additional building pursuant to Section 49).

 

b.             Modification of Parking Area.  If Landlord exercises the Parking
Recapture Option, Landlord at its expense will relocate the fence/wall to
enclose the remainder of the Parking Area and will make all other necessary
modifications to the Parking Area, including paving, striping, curbing and
landscaping.

 

39

--------------------------------------------------------------------------------


 

c.             Base Rent Reduction.  Commencing on the Parking Recapture
Effective Date and continuing for the remainder of the initial Term, Tenant
shall be entitled to a monthly Base Rent reduction equal to $45.00 per space per
month multiplied by the number of Actual Recaptured Spaces (the “Base Rent
Reduction”).

 

d.             Amendment.  If Landlord exercises the Parking Recapture Option,
the parties will enter into an amendment to this Lease to memorialize such
exercise and the corresponding Base Rent Reduction.

 

54.      WAIVER OF JURY TRIAL.  THE PARTIES HERETO SHALL, AND THEY HEREBY DO,
WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER
OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT
OF, OR IN ANY WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES OR PROJECT.

 

[signatures on next page]

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Lease to be executed, effective
as provided in Section 27.

 

 

WITNESSES:

 

LANDLORD:

 

 

 

 

 

GUILFORD DEVELOPMENT GROUP,
L.L.C., a Florida limited liability company

 

 

 

/s/ Lidia Gonzalez

 

 

Print Name:  Lidia Gonzalez

 

 

 

 

 

 

 

By:

/s/ Frank W. Guilford III

 

 

Name: Frank W. Guilford III

 

 

Title: Managing Member

 

 

 

/s/ Olga Orihuela

 

Dated:  9-30-15

Print Name:  Olga Orihuela

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

INTERVAL INTERNATIONAL, INC., a

Florida corporation

 

 

 

/s/ Michele L. Keusch

 

By:

/s/ Victoria J. Kincke

Print Name:  Michele L. Keusch

 

Name:  Victoria J. Kincke

 

 

Title:  Senior Vice President

 

 

 

 

 

 

/s/ Patricia Kemp

 

Dated:  9/30/15

Print Name:  Patricia Kemp

 

 

 

41

--------------------------------------------------------------------------------
